                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION


UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )    Civil Action No. ______
            v.                            )
                                          )
CHEMTRONICS, INC.,                        )
AND NORTHROP GRUMMAN SYSTEMS              )
CORP.                                     )
                                          )
                  Defendants.             )
__________________________________________)




                             CONSENT DECREE




         Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 1 of 47
                                             TABLE OF CONTENTS
I.       BACKGROUND ............................................................................................................ 1
II.      JURISDICTION ............................................................................................................. 4
III.     PARTIES BOUND......................................................................................................... 4
IV.      DEFINITIONS ............................................................................................................... 4
V.       GENERAL PROVISIONS ............................................................................................. 8
VI.      PERFORMANCE OF THE WORK .............................................................................. 9
VII.     REMEDY REVIEW..................................................................................................... 11
VIII.    PROPERTY REQUIREMENTS .................................................................................. 11
IX.      FINANCIAL ASSURANCE ........................................................................................ 16
X.       PAYMENTS FOR RESPONSE COSTS ..................................................................... 20
XI.      INDEMNIFICATION AND INSURANCE ................................................................ 22
XII.     FORCE MAJEURE ...................................................................................................... 23
XIII.    DISPUTE RESOLUTION ........................................................................................... 25
XIV.     STIPULATED PENALTIES ....................................................................................... 27
XV.      COVENANTS BY PLAINTIFF .................................................................................. 29
XVI.     COVENANTS BY SDs................................................................................................ 32
XVII.    EFFECT OF SETTLEMENT; CONTRIBUTION....................................................... 33
XVIII.   ACCESS TO INFORMATION.................................................................................... 34
XIX.     RETENTION OF RECORDS ...................................................................................... 36
XX.      NOTICES AND SUBMISSIONS ................................................................................ 36
XXI.     RETENTION OF JURISDICTION ............................................................................. 38
XXII.    APPENDICES .............................................................................................................. 38
XXIII.   MODIFICATION ......................................................................................................... 38
XXIV.    LODGING AND OPPORTUNITY FOR PUBLIC COMMENT ................................ 39
XXV.     SIGNATORIES/SERVICE .......................................................................................... 39
XXVI.    FINAL JUDGMENT .................................................................................................... 39




                                                               ii

          Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 2 of 47
                                   I.      BACKGROUND
       A.      The United States of America (“United States”), on behalf of the Administrator of
the United States Environmental Protection Agency (“EPA”), filed a complaint in this matter
pursuant to Sections 106, 107, and 113 of the Comprehensive Environmental Response,
Compensation, and Liability Act (“CERCLA”), 42 U.S.C. §§ 9606, 9607, and 9613, and Section
7003 of the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 6973.

       B.       The United States in its complaint against defendants Chemtronics, Inc. and
Northrop Grumman Systems Corp., seeks, inter alia: (1) reimbursement of certain costs incurred
by EPA and the Department of Justice (“DOJ”) for response actions at the Chemtronics
Superfund Site in the community of Swannanoa, in Buncombe County, North Carolina (“Site”),
together with accrued interest; and (2) performance of response actions by the defendants at the
Site consistent with the National Contingency Plan, 40 C.F.R. Part 300 (“NCP”) as set forth in
the Record of Decision Amendment No. 2 (“ROD Am. No. 2”), executed on September 29,
2016.

       C.      In accordance with the NCP and Section 121(f)(1)(F) of CERCLA, 42 U.S.C.
§ 9621(f)(1)(F), EPA notified the State of North Carolina (the “State”) on September 29, 2017,
of negotiations with certain potentially responsible parties (“PRPs”) regarding the
implementation of the remedial design and remedial action (“RD/RA”) for the Site, and EPA has
provided the State with an opportunity to participate in such negotiations and be a party to this
Consent Decree (“Decree” or “CD”).

        D.      In accordance with Section 122(j)(1) of CERCLA, 42 U.S.C. § 9622(j)(1), EPA
notified the Federal and State natural resource trustees on September 29, 2017, of negotiations
with certain PRPs regarding the release of hazardous substances that may have resulted in injury
to the natural resources under federal trusteeship and encouraged the trustee(s) to participate in
the negotiation of this CD.

        E.      Defendants Chemtronics, Inc. (“Chemtronics”) and Northrop Grumman Systems
Corp. (“NGSC”) have entered into this CD (“Settling Defendants” or “SDs”) without admitting
any of the allegations alleged in the complaint or liability to Plaintiff arising out of the
transactions or occurrences alleged in the complaint, nor do they acknowledge that the release or
threatened release of hazardous substances at or from the Site constitutes an imminent and
substantial endangerment to the public health or welfare or the environment.

        F.     Pursuant to Section 105 of CERCLA, 42 U.S.C. § 9605, EPA placed the Site on
the National Priorities List (“NPL”), set forth at 40 C.F.R. Part 300, Appendix B, by publication
in the Federal Register on September 8, 1983, 48 Fed. Reg. 40674, App. B.

       G.      In October 1985, Chemtronics and Northrop Corp., a corporate predecessor to
NGSC, entered into an Administrative Order on Consent (“AOC”) with the EPA to perform a
Remedial Investigation and Feasibility Study (“RI/FS”) with respect to the 23 known waste
disposal areas at the Site. The EPA approved the RI in April 1987 and the FS in March 1988.



                                                1

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 3 of 47
        H.     The first Record of Decision (“ROD”) for the Site was issued by the EPA on
April 5, 1988 (hereafter “1988 ROD”) primarily to address 23 known waste disposal areas
associated with past operations. At the time the 1988 ROD was issued, the Site still was an active
production facility, and the 1988 ROD did not address the areas of the Site that were used for
manufacturing and production. These areas were regulated by the North Carolina Department of
Environment, Health, and Natural Resources (“NCDEHNR”) pursuant to RCRA.1 An
amendment to the 1988 ROD (“ROD Am. No. 1”) was issued shortly thereafter, on April 26,
1989.

       I.     The 1988 ROD, as amended by ROD Am. No. 1, was implemented under a 1989
Unilateral Administrative Order (“UAO”) for Remedial Design/Remedial Action (“RD/RA”),
which was issued to the SDs and to CNA Holdings, LLC (“CNA”).

        J.     In 1990, EPA completed a Facility Assessment (“RFA”) at the Site pursuant to
the Resource Conservation and Recovery Act (“RCRA”). The RFA included the areas that were
not being addressed under CERCLA pursuant to the 1988 ROD and ROD Am. No. 1, and
identified 117 solid waste management units (“SWMUs”) and 6 Areas of Concern to be further
evaluated by the State of North Carolina Department of Environment and Natural Resources
(“NCDENR”)2 under North Carolina’s RCRA Corrective Action program.

        K.     In August 1997, Chemtronics entered into an Administrative Order on Consent
(“AOC”) with the NCDENR for completion of a RCRA Site Investigation and Corrective
Measures Study to address RCRA concerns at the Site. Subsequent RCRA actions at the Site
under the NCDENR’s supervision consisted of soil, groundwater and surface water sampling,
soil excavation, and the cleaning and closing of wastewater sumps.

       L.      Settling Defendants, or their corporate predecessors, participated in the initial
remedial action for the Site, and the Site has remained a PRP-lead site to the present day.

       M.      Manufacturing activities at the Site ended in 1994. Between 2004 and 2006, all
buildings and other structures, except those associated with ongoing environmental assessment
and remediation activities, were demolished down to the building slab, and the resulting debris
was disposed of off-Site.

       N.     On March 9, 2007, the North Carolina Department of Environment and Natural
Resources (“NCDENR”), formerly NCDEHNR, requested that EPA consolidate oversight of all
Site environmental remediation activities under EPA’s CERCLA authority.

      O.    On October 27, 2008, EPA, the Settling Defendants, and CNA entered into an
AOC (“2008 AOC”) to conduct a site-wide RI/FS in response to a release or a substantial threat


1
  NCDEHNR was the predecessor agency to the North Carolina Department of Environmental Quality (“NCDEQ”).
NCDEHNR became the North Carolina Department of Environment and Natural Resources (“NCDENR”) in
January 1997. NCDENR became NCDEQ in September 2015. Beginning in 1990, NCDENR conducted RCRA
investigations at the Site, focusing on areas of the Site historically used for manufacturing operations.
2 NCDENR is the predecessor agency to the North Carolina Department of Environmental Quality (“NCDEQ”)


                                                    2

            Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 4 of 47
of a release of hazardous substances at or from the Site pursuant to 40 C.F.R. § 300.430. The
site-wide RI/FS consolidated all environmental regulatory oversight for the Site (i.e., both the
former RCRA production and manufacturing areas and the former CERCLA waste disposal
areas) under EPA’s Superfund authority.

        P.     Settling Defendants and CNA, with EPA oversight, completed the Remedial
Investigation Report on December 21, 2015, and completed the Feasibility Study (FS) Report on
July 11, 2016.

       Q.     Pursuant to Section 117 of CERCLA, 42 U.S.C. § 9617, EPA published notice of
the completion of the FS and of the proposed plan for remedial action on July 11, 2016, in a
major local newspaper of general circulation. EPA provided an opportunity for written and oral
comments from the public on the proposed plan for remedial action. A copy of the transcript of
the public meeting is available to the public as part of the administrative record upon which the
Regional Administrator, EPA Region 4, based the selection of the remedial action.

       R.      The decision by EPA on the remedial action to be implemented at the Site is
embodied in ROD Am. No. 2, on which the State has given its concurrence. ROD Am. No. 2
includes a responsiveness summary to the public comments. Notice of the final plan was
published on September 29, 2016, in accordance with Section 117(b) of CERCLA, 42 U.S.C.
§ 9617(b).

        S.      ROD Am. No. 2 prescribes a site-wide remedy and includes a combination of
alternatives evaluated in the FS, embodied in the following components: (i) excavation and off-
site disposal of contaminated soil from Buildings 109-137 and 116 in the Front Valley; (ii)
enhanced in-situ bioremediation (“EISB”) with long-term groundwater monitoring and
monitored natural attenuation (“MNA”) for contaminated groundwater for Buildings 104, 105,
147, 139, and DA-23/B116 in the Front Valley, and downgradient of Disposal Area 9 and the
Acid Pit Area in the Back Valley; (iii) institutional controls on the Site to (1) limit the Site to
commercial or industrial purposes, and (2) restrict groundwater use and prevent the use of on-
Site groundwater for drinking water; (iv) maintain the existing engineered caps and engineering
controls for the six disposal areas as required by the 1988 ROD and its associated documents; (v)
update the Groundwater Remediation Levels and Cited References table in the 1988 ROD (Table
13); (vi) eliminate the requirement for pumping and treating groundwater in both valleys as
specified in the 1988 ROD; and (vii) continue conducting 5-year reviews.

        T.     Based on the information presently available to EPA, EPA believes that the Work
will be properly and promptly conducted by SDs if conducted in accordance with this CD and its
appendices.

       U.      Solely for the purposes of Section 113(j) of CERCLA, 42 U.S.C. § 9613(j), the
remedy set forth in ROD Am. No. 2 and the Work to be performed by SDs shall constitute a
response action taken or ordered by the President for which judicial review shall be limited to the
administrative record.



                                                 3

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 5 of 47
        V.      The Parties recognize, and the Court by entering this CD finds, that this CD has
been negotiated by the Parties in good faith, that implementation of this CD will expedite the
cleanup of the Site and will avoid prolonged and complicated litigation between the Parties, and
that this CD is fair, reasonable, and in the public interest.
       NOW, THEREFORE, it is hereby Ordered, Adjudged, and Decreed:
                                    II.    JURISDICTION
        1.       This Court has jurisdiction over the subject matter of this action pursuant to
28 U.S.C. §§ 1331 and 1345, and 42 U.S.C. §§ 9606, 9607, and 9613(b). This Court also has
personal jurisdiction over SDs. Solely for the purposes of this CD and the underlying complaint,
SDs waive all objections and defenses that they may have to jurisdiction of the Court or to venue
in this District. SDs shall not challenge the terms of this CD or this Court’s jurisdiction to enter
and enforce this CD.
                                  III.     PARTIES BOUND
        2.      This CD is binding upon the United States and upon SDs and their successors and
assigns. Any change in ownership or corporate or other legal status of a SD including, but not
limited to, any transfer of assets or real or personal property, shall in no way alter such SD’s
responsibilities under this CD.
        3.      SDs shall provide a copy of this CD to each contractor hired to perform the Work
and to each person representing any SD with respect to the Site or the Work, and shall condition
all contracts entered into hereunder upon performance of the Work in conformity with the terms
of this CD. SDs or their contractors shall provide written notice of the CD to all subcontractors
hired to perform any portion of the Work. SDs shall nonetheless be responsible for ensuring that
their contractors and subcontractors perform the Work in accordance with the terms of this CD.
With regard to the activities undertaken pursuant to this CD, each contractor and subcontractor
shall be deemed to be in a contractual relationship with SDs within the meaning of
Section 107(b)(3) of CERCLA, 42 U.S.C. § 9607(b)(3).
                                     IV.    DEFINITIONS
       4.       Unless otherwise expressly provided in this CD, terms used in this CD that are
defined in CERCLA or in regulations promulgated under CERCLA shall have the meaning
assigned to them in CERCLA or in such regulations. Whenever terms listed below are used in
this CD or its appendices, the following definitions shall apply solely for purposes of this CD:
       “1988 Record of Decision” or “1988 ROD” shall mean the original EPA Record of
Decision relating to the Site issued by the EPA on April 5, 1988, by the Regional Administrator,
EPA Region 4, and all attachments thereto. The 1988 ROD is attached as Appendix A.
        “Affected Property” shall mean all real property at the Site and any other real property
where EPA determines, at any time, that access, land, water, or other resource use restrictions,
and/or Institutional Controls are needed to implement the Remedial Action.
        “CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. §§ 9601-9675.

                                                 4

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 6 of 47
      “Chemtronics Special Account” shall mean the special account, within the EPA
Hazardous Substance Superfund, established for the Site by EPA pursuant to Section 122(b)(3)
of CERCLA, 42 U.S.C. § 9622(b)(3).
        The “Chemtronics Property” shall mean the property located at 180 Old Bee Tree Road,
approximately eight miles east of Asheville, in the community of Swannanoa, in Buncombe
County, North Carolina. The Chemtronics Property encompasses approximately 1,065 acres of
rural land within the southern Appalachian Mountains.
        “Consent Decree” or “CD” shall mean this consent decree and all appendices attached
hereto (listed in Section XXII). In the event of conflict between this CD and any appendix, this
CD shall control.
        “Day” or “day” shall mean a calendar day. In computing any period of time under this
CD, where the last day would fall on a Saturday, Sunday, or federal or State holiday, the period
shall run until the close of business of the next working day.
       “DOJ” shall mean the United States Department of Justice and its successor departments,
agencies, or instrumentalities.
       “Effective Date” shall mean the date upon which the approval of this CD is recorded on
the Court’s docket.
       “EPA” shall mean the United States Environmental Protection Agency and its successor
departments, agencies, or instrumentalities.
        “EPA Hazardous Substance Superfund” shall mean the Hazardous Substance Superfund
established by the Internal Revenue Code, 26 U.S.C. § 9507.
         “Future Response Costs” shall mean all costs, including, but not limited to, direct and
indirect costs, that the United States incurs in reviewing or developing deliverables submitted
pursuant to this CD, in overseeing implementation of the Work, or otherwise implementing,
overseeing, or enforcing this CD, including, but not limited to, payroll costs, contractor costs,
travel costs, laboratory costs, the costs incurred pursuant to ¶ 11 (Emergencies and Releases),
¶ 12 (Community Involvement) (including the costs of any technical assistance grant under
Section 117(e) of CERCLA, 42 U.S.C. § 9617(e)), ¶ 31 (Access to Financial Assurance),
Section VII (Remedy Review), Section VIII (Property Requirements) (including the cost of
attorney time and any monies paid to secure or enforce access or land, water, or other resource
use restrictions and/or to secure, implement, monitor, maintain, or enforce Institutional Controls
including the amount of just compensation), and Section XIII (Dispute Resolution), and all
litigation costs. Future Response Costs shall also include all Interim Response Costs, and all
Interest on those Past Response Costs SDs have agreed to pay under this CD that has accrued
pursuant to 42 U.S.C. § 9607(a) during the period from August 9, 2017 to the Effective Date.
        “Institutional Controls” or “ICs” shall mean Proprietary Controls and state or local laws,
regulations, ordinances, zoning restrictions, or other governmental controls or notices that:
(a) limit land, water, or other resource use to minimize the potential for human exposure to
Waste Material at or in connection with the Site; (b) limit land, water, or other resource use to
implement, ensure non-interference with, or ensure the protectiveness of the RA; and/or

                                                 5

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 7 of 47
(c) provide information intended to modify or guide human behavior at or in connection with the
Site.
        “Interim Response Costs” shall mean all costs, including, but not limited to, direct and
indirect costs, (a) paid by the United States in connection with the Site between August 9, 2017
and the Effective Date, or (b) incurred prior to the Effective Date but paid after that date.
        “Interest” shall mean interest at the rate specified for interest on investments of the EPA
Hazardous Substance Superfund, compounded annually on October 1 of each year, in accordance
with 42 U.S.C. § 9607(a). The applicable rate of interest shall be the rate in effect at the time the
interest accrues. The rate of interest is subject to change on October 1 of each year. Rates are
available online at https://www.epa.gov/superfund/superfund-interest-rates.
       “National Contingency Plan” or “NCP” shall mean the National Oil and Hazardous
Substances Pollution Contingency Plan promulgated pursuant to Section 105 of CERCLA,
42 U.S.C. § 9605, codified at 40 C.F.R. Part 300, and any amendments thereto.
       “NCDEQ” shall mean the North Carolina Department of Environmental Quality and any
successor departments, agencies, or instrumentalities of the State.
       “Non-Settling Owner” shall mean any person, other than any SD, that owns or controls
any Affected Property. The phrase “Non-Settling Owner’s Affected Property” means Affected
Property owned or controlled by a Non-Settling Owner.
       “Operation and Maintenance” or “O&M” shall mean all activities required to operate,
maintain, and monitor the effectiveness of the RA as specified in the SOW or any EPA-approved
O&M Plan.
        “Owner SD” shall mean any SD that owns or controls any Affected Property, including
Chemtronics. The clause “Owner SD’s Affected Property” means Affected Property owned or
controlled by Owner SD.
       “Paragraph” or “¶” shall mean a portion of this CD identified by an Arabic numeral or an
upper or lower case letter.
       “Parties” shall mean the United States and SDs.
        “Past Response Costs” shall mean all costs, including, but not limited to, direct and
indirect costs, that the United States paid at or in connection with the Site through August 9,
2017, plus Interest on all such costs that has accrued pursuant to 42 U.S.C. § 9607(a) through
August 9, 2017.
       “Performance Standards” or “PS” shall mean the cleanup levels and other measures of
achievement of the remedial action objectives, as set forth in the ROD Am. No. 2.
       “Plaintiff” shall mean the United States.
        “Proprietary Controls” shall mean easements or covenants running with the land that (a)
limit land, water, or other resource use and/or provide access rights and (b) are created pursuant
to common law or statutory law by an instrument that is recorded in the appropriate land records
office.

                                                   6

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 8 of 47
        “RCRA” shall mean the Solid Waste Disposal Act, 42 U.S.C. §§ 6901-6992 (also known
as the Resource Conservation and Recovery Act).
       “Remedial Action” or “RA” shall mean the remedial action selected in ROD Am. No. 2.
       “Remedial Design” or “RD” shall mean those activities to be undertaken by SDs to
develop final plans and specifications for the RA as stated in the SOW.
        “ROD Am. No. 1” shall mean the first amendment to the 1988 ROD which was issued by
the EPA on April 26, 1989, by the Regional Administrator, EPA Region 4, and all attachments
thereto.
        “ROD Am. No. 2” shall mean the second amendment to the 1988 ROD which was issued
by the EPA on September 29, 2016, by the Director of the Superfund Division, EPA Region 4,
and all attachments thereto. The ROD Am. No. 2 is attached as Appendix B.
       “Section” shall mean a portion of this CD identified by a Roman numeral.
      “Settling Defendants” or “SDs” shall mean Chemtronics, Inc. and Northrop Grumman
Systems Corp.
        “Site” shall mean the Chemtronics Superfund Site, presently encompassing 541.9 acres
of the Chemtronics Property, in Buncombe County, North Carolina, and any contamination
emanating from it, and depicted generally on the map attached as Appendix D.
       “State” shall mean the State of North Carolina.
       “Statement of Work” or “SOW” shall mean the document describing the activities SDs
must perform to implement the RD, the RA, and O&M regarding the Site, which is attached as
Appendix C.
       “Supervising Contractor” shall mean the principal contractor retained by SDs to
supervise and direct the implementation of the Work under this CD.
        “Transfer” shall mean to sell, assign, convey, lease, mortgage, or grant a security interest
in, or where used as a noun, a sale, assignment, conveyance, or other disposition of any interest
by operation of law or otherwise.
        “United States” shall mean the United States of America and each department, agency,
and instrumentality of the United States, including EPA, and any federal natural resource trustee.
       “Waste Material” shall mean (1) any “hazardous substance” under Section 101(14) of
CERCLA, 42 U.S.C. § 9601(14); (2) any pollutant or contaminant under Section 101(33) of
CERCLA, 42 U.S.C. § 9601(33); and (3) any “solid waste” under Section 1004(27) of RCRA,
42 U.S.C.§ 6903(27).
      “Work” shall mean all activities and obligations SDs are required to perform under this
CD, except the activities required under Section XIX (Retention of Records).




                                                 7

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 9 of 47
                              V.      GENERAL PROVISIONS
        5.      Objectives of the Parties. The objectives of the Parties in entering into this CD
are to protect public health or welfare or the environment by the design and implementation of
response actions at the Site by SDs, to pay response costs of Plaintiff, and to resolve the claims
of Plaintiff against SDs as provided in this CD.
       6.      Commitments by SDs
                a.     SDs shall finance and perform the Work in accordance with this CD and
all deliverables developed by SDs and approved or modified by EPA pursuant to this CD. SDs
shall pay the United States for its response costs as provided in this CD.
                b.     SDs’ obligations to finance and perform the Work, including obligations
to pay amounts due under this CD, are joint and several. In the event of the insolvency of any SD
or the failure by any SD to implement any requirement of this CD, the remaining SD shall
complete all such requirements.
       7.      Compliance with Applicable Law. Nothing in this CD limits SDs’ obligations to
comply with the requirements of all applicable federal and state laws and regulations. SDs must
also comply with all applicable or relevant and appropriate requirements of all federal and state
environmental laws as set forth in the ROD and the SOW. The activities conducted pursuant to
this CD, if approved by EPA, shall be deemed to be consistent with the NCP as provided in
Section 300.700(c)(3)(ii) of the NCP.
       8.      Permits
               a.     As provided in Section 121(e) of CERCLA, 42 U.S.C. § 9621(e), and
Section 300.400(e) of the NCP, no permit shall be required for any portion of the Work
conducted entirely on-site (i.e., within the areal extent of contamination or in very close
proximity to the contamination and necessary for implementation of the Work). Where any
portion of the Work that is not on-site requires a federal or state permit or approval, SDs shall
submit timely and complete applications and take all other actions necessary to obtain all such
permits or approvals.
                b.     SDs may seek relief under the provisions of Section XII (Force Majeure)
for any delay in the performance of the Work resulting from a failure to obtain, or a delay in
obtaining, any permit or approval referenced in ¶ 8.a and required for the Work, provided that
they have submitted timely and complete applications and taken all other actions necessary to
obtain all such permits or approvals.
                c.      This CD is not, and shall not be construed to be, a permit issued pursuant
to any federal or state statute or regulation.




                                                 8

            Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 10 of 47
                        VI.    PERFORMANCE OF THE WORK
       9.      Coordination and Supervision
               a.     Project Coordinators
                      (1)     SDs’ Project Coordinator must have sufficient technical expertise
               to coordinate the Work. SDs’ Project Coordinator may not be an attorney
               representing any SD in this matter. SDs’ Project Coordinator may assign other
               representatives, including other contractors, to assist in coordinating the Work.
                       (2)    EPA shall designate and notify the SDs of EPA’s Project
               Coordinator and Alternate Project Coordinator, if any. EPA may designate other
               representatives, which may include its employees, contractors and/or consultants,
               to oversee the Work. EPA’s Project Coordinator/Alternate Project Coordinator
               will have the same authority as a remedial project manager and/or an on-scene
               coordinator, as described in the NCP. This includes the authority to halt the Work
               and/or to conduct or direct any necessary response action when he or she
               determines that conditions at the Site constitute an emergency or may present an
               immediate threat to public health or welfare or the environment due to a release or
               threatened release of Waste Material.
                      (3)     SDs’ Project Coordinators shall meet with EPA’s Project
               Coordinator at least monthly. These meetings may be held by telephone or web
               conference.
               b.      Supervising Contractor. SDs’ proposed Supervising Contractor must
have sufficient technical expertise to supervise the Work and a quality assurance system that
complies with ANSI/ASQC E4-2004, Quality Systems for Environmental Data and Technology
Programs: Requirements with Guidance for Use (American National Standard).
               c.     Procedures for Disapproval/Notice to Proceed
                       (1)     SDs shall designate, and notify EPA, within 30 days after the
               Effective Date, of the name, title, contact information, and qualifications of the
               SDs’ proposed Project Coordinator and Supervising Contractor, whose
               qualifications shall be subject to EPA’s review for verification based on objective
               assessment criteria (e.g., experience, capacity, technical expertise) and do not
               have a conflict of interest with respect to the project.
                       (2)      EPA, after a reasonable opportunity for review and comment by
               the State, shall issue notices of disapproval and/or authorizations to proceed
               regarding the proposed Project Coordinator and Supervising Contractor, as
               applicable. If EPA issues a notice of disapproval, SDs shall, within 30 days,
               submit to EPA a list of supplemental proposed Project Coordinators and/or
               Supervising Contractors, as applicable, including a description of the
               qualifications of each. EPA shall issue a notice of disapproval or authorization to
               proceed regarding each supplemental proposed coordinator and/or contractor. SDs


                                                9

            Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 11 of 47
                may select any coordinator/contractor covered by an authorization to proceed and
                shall, within 21 days, notify EPA of SDs’ selection.
                       (3)     SDs may change their Project Coordinator and/or Supervising
                Contractor, as applicable, by following the procedures of ¶¶ 9.c(1) and 9.c(2).
        10.    Performance of Work in Accordance with SOW. SDs shall: (a) develop the
RD; (b) perform the RA; and (c) operate, maintain, and monitor the effectiveness of the RA; all
in accordance with the SOW and all EPA-approved, conditionally-approved, or modified
deliverables as required by the SOW. All deliverables required to be submitted for approval
under the CD or SOW shall be subject to approval by EPA in accordance with ¶ 6.6 (Approval of
Deliverables) of the SOW.
        11.    Emergencies and Releases. SDs shall comply with the emergency and release
response and reporting requirements under ¶ 4.3 (Emergency Response and Reporting) of the
SOW. Subject to Section XV (Covenants by Plaintiff), nothing in this CD, including ¶ 4.3 of the
SOW, limits any authority of Plaintiff: (a) to take all appropriate action to protect human health
and the environment or to prevent, abate, respond to, or minimize an actual or threatened release
of Waste Material on, at, or from the Site, or (b) to direct or order such action, or seek an order
from the Court, to protect human health and the environment or to prevent, abate, respond to, or
minimize an actual or threatened release of Waste Material on, at, or from the Site. If, due to
SDs’ failure to take appropriate response action under ¶ 4.3 of the SOW, EPA takes such action
instead, SDs shall reimburse EPA under Section X (Payments for Response Costs) for all costs
of the response action.
        12.     Community Involvement. If requested by EPA, SDs shall conduct community
involvement activities under EPA’s oversight as provided for in, and in accordance with,
Section 2 (Community Involvement) of the SOW. Such activities may include, but are not
limited to, designation of a Community Involvement Coordinator and implementation of a
technical assistance plan. Costs incurred by the United States under Section 2 of the SOW
constitute Future Response Costs to be reimbursed under Section X (Payments for Response
Costs).
       13.      Modification of SOW or Related Deliverables
               a.      If EPA determines that it is necessary to modify the work specified in the
SOW and/or in deliverables developed under the SOW in order to achieve and/or maintain the
Performance Standards or to carry out and maintain the effectiveness of the RA, and such
modification is consistent with the Scope of the Remedy set forth in ¶ 1.3 of the SOW, then EPA
will notify SDs that such modification is necessary and will provide SDs 30 days to make the
modification or such longer time as the Parties may agree upon. If SDs object to the modification
they may, within 30 days after EPA’s notification, seek dispute resolution under Section XIII.
                b.       The SOW and/or related work plans shall be modified: (1) in accordance
with the modification required by EPA within 30 days or such longer timeframe as agreed upon
by the Parties; or (2) if SDs invoke dispute resolution, in accordance with the final resolution of
the dispute. The modification shall be incorporated into and enforceable under this CD, and SDs
shall implement all work required by such modification. SDs shall incorporate the modification
into the deliverable required under the SOW, as appropriate.
                                                 10

             Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 12 of 47
               c.    Nothing in this Paragraph shall be construed to limit EPA’s authority to
require performance of further response actions as otherwise provided in this CD.
        14.    Nothing in this CD, the SOW, or any deliverable required under the SOW
constitutes a warranty or representation of any kind by Plaintiff that compliance with the work
requirements set forth in the SOW or related deliverable will achieve the Performance Standards.
                                 VII.    REMEDY REVIEW
        15.     Periodic Review. SDs shall conduct, in accordance with ¶ 4.7 (Periodic Review
Support Plan) of the SOW, studies and investigations to support EPA’s reviews under
Section 121(c) of CERCLA, 42 U.S.C. § 9621(c), and applicable regulations, of whether the RA
is protective of human health and the environment.
        16.    EPA Selection of Further Response Actions. If EPA determines, at any time,
that the RA is not protective of human health and the environment, EPA may select further
response actions for the Site in accordance with the requirements of CERCLA and the NCP.
       17.     Opportunity to Comment. SDs and, if required by Sections 113(k)(2) or 117 of
CERCLA, 42 U.S.C. § 9613(k)(2) or 9617, the public, will be provided with an opportunity to
comment on any further response actions proposed by EPA as a result of the review conducted
pursuant to Section 121(c) of CERCLA and to submit written comments for the record during
the comment period.
        18.     SDs’ Obligation to Perform Further Response Actions. If EPA selects further
response actions relating to the Site, EPA may require SDs to perform such further response
actions, but only to the extent that the reopener conditions in ¶¶ 66 or 67 (United States’ Pre- and
Post-Certification Reservations) are satisfied. SDs may invoke the procedures set forth in Section
XIII (Dispute Resolution) to dispute (a) EPA’s determination that the reopener conditions of ¶ 66
or 67 are satisfied, (b) EPA’s determination that the RA is not protective of human health and the
environment, or (c) EPA’s selection of the further response actions. Disputes regarding EPA’s
determination that the RA is not protective or EPA’s selection of further response actions shall
be resolved pursuant to ¶ 50 (Record Review).
       19.     Submission of Plans. If SDs are required to perform further response actions
pursuant to ¶ 18, they shall submit a plan for such response action to EPA for approval in
accordance with the procedures of Section VI (Performance of the Work by SDs). SDs shall
implement the approved plan in accordance with this CD.
                          VIII. PROPERTY REQUIREMENTS
        20.    Agreements Regarding Access and Non-Interference. SDs shall, with respect
to any Non-Settling Owner’s Affected Property, use best efforts to secure from such Non-
Settling Owner an agreement, enforceable by SDs and by Plaintiff, providing that such Non-
Settling Owner shall, and Owner SD shall, with respect to Owner SD’s Affected Property: (i)
provide Plaintiff and the other SDs, and their representatives, contractors, and subcontractors
with access at all reasonable times to such Affected Property to conduct any activity regarding
the CD, including those listed in ¶ 20.a (Access Requirements); and (ii) refrain from using such
Affected Property in any manner that EPA determines will pose an unacceptable risk to human

                                                11

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 13 of 47
health or to the environment due to exposure to Waste Material, or interfere with or adversely
affect the implementation, integrity, or protectiveness of the Remedial Action, including the
restrictions listed in ¶ 20.b (Land, Water, or Other Resource Use Restrictions). SDs shall provide
a copy of such access and use restriction agreement(s) to EPA and the State.
                a.     Access Requirements. The following is a list of activities for which
access is required regarding the Affected Property:
                       (1)     Monitoring the Work;
                       (2)     Verifying any data or information submitted to the United States;
                       (3)     Conducting investigations regarding contamination at or near the
               Site;
                       (4)     Obtaining samples;
                      (5)     Assessing the need for, planning, or implementing additional
               response actions at or near the Site;
                       (6)     Assessing implementation of quality assurance and quality control
               practices as defined in the approved construction quality assurance quality control
               plan as provided in the SOW;
                     (7)   Implementing the Work pursuant to the conditions set forth in ¶ 70
               (Work Takeover);
                      (8)    Inspecting and copying records, operating logs, contracts, or other
               documents maintained or generated by SDs or their agents, consistent with
               Section XVIII (Access to Information);
                       (9)     Assessing SDs’ compliance with the CD;
                       (10) Determining whether the Affected Property is being used in a
               manner that is prohibited or restricted, or that may need to be prohibited or
               restricted under the CD; and
                      (11) Implementing, monitoring, maintaining, reporting on, and
               enforcing any land, water, or other resource use restrictions and Institutional
               Controls.
                 b.      Land, Water, or Other Resource Use Restrictions. Other than activities
in the approved SOW or O&M Plan, the following is a list of land, water, or other resource use
activities that shall not occur at the Affected Property unless, prior to any such activity, they have
been approved by EPA:
                       (1)     Activities that could interfere with the RA;
                       (2)     Use of contaminated groundwater;
                      (3)     Activities that could result in exposure to contaminants that are in
               subsurface soils and groundwater; and

                                                 12

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 14 of 47
                      (4)      Construction of any new structures on the Site in a manner that
               could interfere with the RA.
Further, any new structures on the Site shall be constructed in a manner that will minimize
potential risk of inhalation of contaminants.
         21.     Proprietary Controls. SDs shall, with respect to any Non-Settling Owner’s
Affected Property, use best efforts to secure Non-Settling Owner’s cooperation in executing and
recording; and Owner SD shall, with respect to Owner SD’s Affected Property, execute and
record, in accordance with the procedures of this ¶ 21, Proprietary Controls that: (i) grant a right
of access to conduct any activity regarding the CD, including those activities listed in ¶ 20.a
(Access Requirements); and (ii) grant the right to enforce the land, water, or other resource use
restrictions set forth in ¶ 20.b (Land, Water, or Other Resource Use Restrictions).
                a.      Grantees. The Proprietary Controls must be granted to one or more of the
following persons and their representatives, as determined by EPA: the United States, any SD(s),
and other appropriate grantees. Proprietary Controls in the nature of a Uniform Environmental
Covenants Act (UECA) document granted to persons other than the United States must include:
(1) a designation that EPA is a “third-party beneficiary” expressly granted the right of access;
and (2) the right to enforce the covenants allowing EPA to maintain the right to enforce the
Proprietary Controls without acquiring an interest in real property.
               b.      Initial Title Evidence. SDs shall, within 120 days after the Effective
Date:
                       (1)     Record Title Evidence. Submit to EPA a title insurance
               commitment or other title evidence acceptable to EPA that: (i) names the
               proposed insured or the party in whose favor the title evidence runs, or the party
               who will hold the real estate interest, or if that party is uncertain, names the
               United States, the SD(s), or “To Be Determined;” (ii) covers the Affected
               Property that is to be encumbered; (iii) demonstrates that the person or entity that
               will execute and record the Proprietary Controls is the owner of such Affected
               Property; (iv) identifies all record matters that affect title to the Affected Property,
               including all prior liens, claims, rights (such as easements), mortgages, and other
               encumbrances (collectively, “Prior Encumbrances”); and (v) includes complete,
               legible copies of such Prior Encumbrances; and
                       (2)    Non-Record Title Evidence. Submit to EPA a report of the results
               of an investigation, including a physical inspection of the Affected Property,
               which identifies non-record matters that could affect the title, such as unrecorded
               leases or encroachments.
               c.      Release or Subordination of Prior Liens, Claims, and Encumbrances
                       (1)     SDs shall secure the release, subordination, modification, or
               relocation of all Prior Encumbrances on the title to the Affected Property revealed
               by the title evidence or otherwise known to any SD, unless EPA waives this
               requirement as provided under ¶¶ 21.c(2)-(4).


                                                 13

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 15 of 47
          (2)     SDs may, by the deadline under ¶ 21.b (Initial Title Evidence),
   submit an initial request for waiver of the requirements of ¶ 21.c(1) regarding one
   or more Prior Encumbrances, on the grounds that such Prior Encumbrances
   cannot defeat or adversely affect the rights to be granted by the Proprietary
   Controls and cannot interfere with the remedy or result in unacceptable exposure
   to Waste Material.
            (3)    SDs may, within 120 days after the Effective Date, or if an initial
   waiver request has been filed, within 45 days after EPA’s determination on the
   initial waiver request, submit a final request for a waiver of the requirements of
   ¶ 21.c(1) regarding any particular Prior Encumbrance on the grounds that SDs
   could not obtain the release, subordination, modification, or relocation of such
   Prior Encumbrance despite best efforts.
          (4)     The initial and final waiver requests must include supporting
   evidence including descriptions of and copies of the Prior Encumbrances and
   maps showing areas affected by the Prior Encumbrances. The final waiver request
   also must include evidence of efforts made to secure release, subordination,
   modification, or relocation of the Prior Encumbrances.
            (5)    SDs shall complete their obligations under ¶ 21.c(1) regarding all
   Prior Encumbrances: within 180 days after the Effective Date; or if an initial
   waiver request has been filed, within 135 days after EPA’s determination on the
   initial waiver request; or if a final waiver request has been filed, within 90 days
   after EPA’s determination on the final waiver request.
   d.     Update to Title Evidence and Recording of Proprietary Controls
           (1)     SDs shall submit to EPA for review and approval, by the deadline
   specified in ¶ 21.c(5), all draft Proprietary Controls and draft instruments
   addressing Prior Encumbrances. The Proprietary Controls must be in substantially
   the form attached hereto as Appendix E.
           (2)      Upon EPA’s approval of the proposed Proprietary Controls and
   instruments addressing Prior Encumbrances, SDs shall, within 30 days, update the
   original title insurance commitment (or other evidence of title acceptable to EPA)
   under ¶ 21.b (Initial Title Evidence). If the updated title examination indicates that
   no liens, claims, rights, or encumbrances have been recorded since the effective
   date of the original commitment (or other title evidence), SDs shall secure the
   immediate recordation of the Proprietary Controls and instruments addressing
   Prior Encumbrances in the appropriate land records. Otherwise, SDs shall secure
   the release, subordination, modification, or relocation under ¶ 21.c(1), or the
   waiver under ¶¶ 21.c(2)-(4), regarding any newly-discovered liens, claims, rights,
   and encumbrances, prior to recording the Proprietary Controls and instruments
   addressing Prior Encumbrances.
          (3)     If SDs submitted a title insurance commitment under ¶ 21.b(1)
   (Record Title Evidence), then upon the recording of the Proprietary Controls and
   instruments addressing Prior Encumbrances, SDs shall obtain a title insurance
                                    14

Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 16 of 47
               policy that: (i) is consistent with the original title insurance commitment; (ii) is
               for $100,000 or other amount approved by EPA; (iii) is issued to the United
               States, SD(s), or other person approved by EPA; and (iv) is issued on a current
               American Land Title Association (ALTA) form or other form approved by EPA.
                        (4)    SDs shall, within 30 days after recording the Proprietary Controls
               and instruments addressing Prior Encumbrances, or such other deadline approved
               by EPA, provide to the United States and to all grantees of the Proprietary
               Controls: (i) certified copies of the recorded Proprietary Controls and instruments
               addressing Prior Encumbrances showing the clerk’s recording stamps; and (ii) the
               title insurance policy(ies) or other approved form of updated title evidence dated
               as of the date of recording of the Proprietary Controls and instruments.
              e.       SDs shall monitor, maintain, enforce, and annually report on all
Proprietary Controls required under this CD.
              f.      Owner SD shall not Transfer its Affected Property unless it has executed
and recorded all Proprietary Controls and instruments addressing Prior Encumbrances regarding
such Affected Property in accordance with this Paragraph.
       22.     Best Efforts. As used in this Section, “best efforts” means the efforts that a
reasonable person in the position of SDs would use so as to achieve the goal in a timely manner,
including the cost of employing professional assistance and the payment of reasonable sums of
money to secure Proprietary Controls, releases, subordinations, modifications, or relocations of
Prior Encumbrances that affect the title to the Affected Property, as applicable. If SDs are unable
to accomplish what is required through “best efforts” in a timely manner, they shall notify the
United States, and include a description of the steps taken to comply with the requirements. If the
United States deems it appropriate, it may assist SDs, or take independent action, in obtaining
such Proprietary Controls, releases, subordinations, modifications, or relocations of Prior
Encumbrances that affect the title to the Affected Property, as applicable. All costs incurred by
the United States in providing such assistance or taking such action, including the cost of
attorney time and the amount of monetary consideration or just compensation paid, constitute
Future Response Costs to be reimbursed under Section X (Payments for Response Costs).
         23.     If EPA determines in a decision document prepared in accordance with the NCP
that Institutional Controls in the form of state or local laws, regulations, ordinances, zoning
restrictions, or other governmental controls or notices are needed, SDs shall cooperate with
EPA’s efforts to secure and ensure compliance with such Institutional Controls.
       24.      In the event of any Transfer of the Affected Property, unless the United States
otherwise consents in writing, SDs shall continue to comply with their obligations under the CD,
including their obligation to secure access and ensure compliance with any land, water, or other
resource use restrictions regarding the Affected Property, and to implement, maintain, monitor,
and report on Institutional Controls.
         25.    Notwithstanding any provision of the CD, Plaintiff retains all of its access
authorities and rights, as well as all of its rights to require land, water, or other resource use
restrictions and Institutional Controls, including enforcement authorities related thereto, under
CERCLA, RCRA, and any other applicable statute or regulations.
                                                 15

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 17 of 47
                              IX.    FINANCIAL ASSURANCE
         26.     In order to ensure completion of the Work, SDs shall secure financial assurance,
initially in the amount of $18,197,300.00 (“Estimated Cost of the Work”), for the benefit of
EPA. The financial assurance must be one or more of the mechanisms listed below, in a form
substantially identical to the relevant sample documents available from EPA or under the
“Financial Assurance - Settlements” category on the Cleanup Enforcement Model Language and
Sample Documents Database at https://cfpub.epa.gov/compliance/models/, and satisfactory to
EPA. SDs may use multiple mechanisms if they are limited to surety bonds guaranteeing
payment, letters of credit, trust funds, and/or insurance policies.
                a.      A surety bond guaranteeing payment and/or performance of the Work that
is issued by a surety company among those listed as acceptable sureties on federal bonds as set
forth in Circular 570 of the U.S. Department of the Treasury;
               b.      An irrevocable letter of credit, payable to or at the direction of EPA, that is
issued by an entity that has the authority to issue letters of credit and whose letter-of-credit
operations are regulated and examined by a federal or state agency;
                c.      A trust fund established for the benefit of EPA that is administered by a
trustee that has the authority to act as a trustee and whose trust operations are regulated and
examined by a federal or state agency;
               d.       A policy of insurance that provides EPA with acceptable rights as a
beneficiary thereof and that is issued by an insurance carrier that has the authority to issue
insurance policies in the applicable jurisdiction(s) and whose insurance operations are regulated
and examined by a federal or state agency;
                 e.     A demonstration by an SD that it meets the relevant test criteria of ¶ 28,
accompanied by a standby funding commitment, which obligates the affected SD(s) to pay funds
to or at the direction of EPA, up to the amount financially assured through the use of this
demonstration in the event of a Work Takeover; or
                f.     A guarantee to fund or perform the Work executed in favor of EPA by a
company: (1) that is a direct or indirect parent company of a SD or has a “substantial business
relationship” (as defined in 40 C.F.R. § 264.141(h)) with a SD; and (2) can demonstrate to
EPA’s satisfaction that it meets the financial test criteria of ¶ 28.
       27.     SDs shall, within 30 days of the Effective Date, obtain EPA’s approval of the
form of SDs’ financial assurance. Within 30 days of such approval, SDs shall secure all executed
and/or otherwise finalized mechanisms or other documents consistent with the EPA-approved
form of financial assurance and shall submit such mechanisms and documents to the Regional
Financial Management Officer, to the United States, and to EPA as specified in Section XX
(Notices and Submissions).
       28.    SDs seeking to provide financial assurance by means of a demonstration or
guarantee under ¶ 26.e or 26.f, must, within 30 days of the Effective Date:



                                                 16

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 18 of 47
               a.      Demonstrate that:
                       (1)     the affected SD(s) or guarantor has:
                               i.      Two of the following three ratios: a ratio of total liabilities
                                       to net worth less than 2.0; a ratio of the sum of net income
                                       plus depreciation, depletion, and amortization to total
                                       liabilities greater than 0.1; and a ratio of current assets to
                                       current liabilities greater than 1.5; and
                               ii.     Net working capital and tangible net worth each at least six
                                       times the sum of the Estimated Cost of the Work and the
                                       amounts, if any, of other federal, state, or tribal
                                       environmental obligations financially assured through the
                                       use of a financial test or guarantee; and
                               iii.    Tangible net worth of at least $10 million; and
                               iv.     Assets located in the United States amounting to at least
                                       90 percent of total assets or at least six times the sum of the
                                       Estimated Cost of the Work and the amounts, if any, of
                                       other federal, state, or tribal environmental obligations
                                       financially assured through the use of a financial test or
                                       guarantee; or
                       (2)     The affected SD(s) or guarantor has:
                               i.      A current rating for its senior unsecured debt of AAA, AA,
                                       A, or BBB as issued by Standard and Poor’s or Aaa, Aa, A
                                       or Baa as issued by Moody’s; and
                               ii.     Tangible net worth at least six times the sum of the
                                       Estimated Cost of the Work and the amounts, if any, of
                                       other federal, state, or tribal environmental obligations
                                       financially assured through the use of a financial test or
                                       guarantee; and
                               iii.    Tangible net worth of at least $10 million; and
                               iv.     Assets located in the United States amounting to at least
                                       90 percent of total assets or at least six times the sum of the
                                       Estimated Cost of the Work and the amounts, if any, of
                                       other federal, state, or tribal environmental obligations
                                       financially assured through the use of a financial test or
                                       guarantee; and
                 b.      Submit to EPA for the affected SD(s) or guarantor: (1) a copy of an
independent certified public accountant’s report of the entity’s financial statements for the latest
completed fiscal year, which must not express an adverse opinion or disclaimer of opinion; and
(2) a letter from its chief financial officer and a report from an independent certified public

                                                 17

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 19 of 47
accountant substantially identical to the sample letter and reports available from EPA or under
the “Financial Assurance - Settlements” subject list category on the Cleanup Enforcement Model
Language and Sample Documents Database at https://cfpub.epa.gov/compliance/models/.
       29.     SDs providing financial assurance by means of a demonstration or guarantee
under ¶ 26.e or 26.f must also:
                a.      Annually resubmit the documents described in ¶ 28.b within 90 days after
the close of the affected SD’s or guarantor’s fiscal year;
                b.     Notify EPA within 21 days after the affected SD or guarantor becomes
aware that it no longer satisfies the relevant financial test criteria and requirements set forth in
this Section; and
                c.      Provide to EPA, within 30 days of EPA’s request, reports of the financial
condition of the affected SD or guarantor in addition to those specified in ¶ 28.b; EPA may make
such a request at any time based on a belief that the affected SD or guarantor may no longer meet
the financial test requirements of this Section.
        30.     SDs shall diligently monitor the adequacy of the financial assurance. If any SD
becomes aware of any information indicating that the financial assurance provided under this
Section is inadequate or otherwise no longer satisfies the requirements of this Section, such SD
shall notify EPA of such information within 21 days. If EPA determines that the financial
assurance provided under this Section is inadequate or otherwise no longer satisfies the
requirements of this Section, EPA will notify the affected SD of such determination. SDs shall,
within 30 days after notifying EPA or receiving notice from EPA under this Paragraph, secure
and submit to EPA for approval a proposal for a revised or alternative financial assurance
mechanism that satisfies the requirements of this Section. EPA may extend this deadline for such
time as is reasonably necessary for the affected SD, in the exercise of due diligence, to secure
and submit to EPA a proposal for a revised or alternative financial assurance mechanism, not to
exceed 60 days. SDs shall follow the procedures of ¶ 32 (Modification of Financial Assurance)
in seeking approval of, and submitting documentation for, the revised or alternative financial
assurance mechanism. SDs’ inability to secure financial assurance in accordance with this
Section does not excuse performance of any other obligation under this Settlement.
       31.      Access to Financial Assurance
                a.     If EPA issues a notice of implementation of a Work Takeover under
¶ 70.b, then, in accordance with any applicable financial assurance mechanism and/or related
standby funding commitment, EPA is entitled to: (1) the performance of the Work; and/or
(2) require that any funds guaranteed to be paid in accordance with ¶ 31.d.
                b.     If EPA is notified by the issuer of a financial assurance mechanism that it
intends to cancel the mechanism, and the affected SD fails to provide an alternative financial
assurance mechanism in accordance with this Section at least 30 days prior to the cancellation
date, the funds guaranteed under such mechanism must be paid prior to cancellation in
accordance with ¶ 31.d.



                                                  18

             Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 20 of 47
                 c.    If, upon issuance of a notice of implementation of a Work Takeover under
¶ 70.b, either: (1) EPA is unable for any reason to promptly secure the resources guaranteed
under any applicable financial assurance mechanism and/or related standby funding
commitment, whether in cash or in kind, to continue and complete the Work; or (2) the financial
assurance is a demonstration or guarantee under ¶ 26.e or 26.f, then EPA is entitled to demand an
amount, as determined by EPA, sufficient to cover the cost of the remaining Work to be
performed. SDs shall, within 21 days of such demand, pay the amount demanded as directed by
EPA.
                d.      Any amounts required to be paid under this ¶ 31 shall be, as directed by
EPA: (i) paid to EPA in order to facilitate the completion of the Work by EPA or by another
person; or (ii) deposited into an interest-bearing account, established at a duly chartered bank or
trust company that is insured by the FDIC, in order to facilitate the completion of the Work by
another person. If payment is made to EPA, EPA may deposit the payment into the EPA
Hazardous Substance Superfund or into the Chemtronics Special Account within the EPA
Hazardous Substance Superfund to be retained and used to conduct or finance response actions at
or in connection with the Site, or to be transferred by EPA to the EPA Hazardous Substance
Superfund.
              e.     All EPA Work Takeover costs not paid under this ¶ 31 must be
reimbursed as Future Response Costs under Section X (Payments for Response Costs).
                f.     Unused Amount. After EPA issues the Certification of RA Completion
pursuant to ¶ 4.6 (Certification of RA Completion) of the SOW and a final accounting of the
Chemtronics Special Account (including crediting SDs for any amounts received under 35.a
(Periodic Bills), EPA will remit and return to SDs any unused amount of the funds paid by SDs
pursuant to this ¶ 31.
        32.     Modification of Amount, Form, or Terms of Financial Assurance. SDs may
submit, on any anniversary of the Effective Date or at any other time agreed to by the Parties, a
request to reduce the amount, or change the form or terms, of the financial assurance mechanism.
Any such request must be submitted to EPA in accordance with ¶ 27, and must include an
estimate of the cost of the remaining Work, an explanation of the bases for the cost calculation,
and a description of the proposed changes, if any, to the form or terms of the financial assurance.
EPA will notify SDs of its decision to approve or disapprove a requested reduction or change
pursuant to this Paragraph. SDs may reduce the amount of the financial assurance mechanism
only in accordance with: (a) EPA’s approval; or (b) if there is a dispute, the agreement, final
administrative decision, or final judicial decision resolving such dispute under Section XIII
(Dispute Resolution). SDs may change the form or terms of the financial assurance mechanism
only in accordance with EPA’s approval. Any decision made by EPA on a request submitted
under this Paragraph to change the form or terms of a financial assurance mechanism shall not be
subject to challenge by SDs pursuant to the dispute resolution provisions of this CD or in any
other forum. Within 30 days after receipt of EPA’s approval of, or the agreement or decision
resolving a dispute relating to, the requested modifications pursuant to this Paragraph, SDs shall
submit to EPA documentation of the reduced, revised, or alternative financial assurance
mechanism in accordance with ¶ 27.



                                                19

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 21 of 47
        33.     Release, Cancellation, or Discontinuation of Financial Assurance. SDs may
release, cancel, or discontinue any financial assurance provided under this Section only: (a) if
EPA issues a Certification of Work Completion under ¶ 4.8 (Certification of Work Completion)
of the SOW; (b) in accordance with EPA’s approval of such release, cancellation, or
discontinuation; or (c) if there is a dispute regarding the release, cancellation or discontinuance
of any financial assurance, in accordance with the agreement, final administrative decision, or
final judicial decision resolving such dispute under Section XIII (Dispute Resolution).
                      X.      PAYMENTS FOR RESPONSE COSTS
       34.      Payment by SDs for United States Past Response Costs.
                a.      Within 30 days after the Effective Date, SDs shall pay to EPA
$255,348.51 in payment for Past Response Costs. Payment shall be made in accordance with
¶ 36.a (instructions for past response cost payments).
                 b.      Deposit of Past Response Costs Payment. The total amount to be paid
by Setting Defendants pursuant to ¶ 34.a shall be deposited by EPA in the Chemtronics Special
Account to be retained and used to conduct or finance response actions at or in connection with
the Site, or to be transferred by EPA to the EPA Hazardous Substance Superfund.
      35.    Payments by SDs for Future Response Costs. SDs shall pay to EPA all Future
Response Costs not inconsistent with the NCP.
                a.      Periodic Bills. On a periodic basis, EPA will send SDs a bill requiring
payment that includes a Superfund Cost Recovery Package Imaging and On-line System
(SCORPIOS), which includes direct and indirect costs incurred by EPA, its contractors,
subcontractors, and DOJ. SDs shall make all payments within 30 days after SDs’ receipt of each
bill requiring payment, except as otherwise provided in ¶ 37, in accordance with ¶ 36.b
(instructions for future response cost payments).
                b.      Deposit of Future Response Costs Payments. The total amount to be
paid by SDs pursuant to ¶ 35.a (Periodic Bills) shall be deposited by EPA in the Chemtronics
Special Account to be retained and used to conduct or finance response actions at or in
connection with the Site, or to be transferred by EPA to the EPA Hazardous Substance
Superfund, provided, however, that EPA may deposit a Future Response Costs payment directly
into the EPA Hazardous Substance Superfund if, at the time the payment is received, EPA
estimates that the Chemtronics Special Account balance is sufficient to address currently
anticipated future response actions to be conducted or financed by EPA at or in connection with
the Site. Any decision by EPA to deposit a Future Response Costs payment directly into the EPA
Hazardous Substance Superfund for this reason shall not be subject to challenge by SDs pursuant
to the dispute resolution provisions of this CD or in any other forum.
       36.      Payment Instructions for SDs
                a.     Past Response Costs Payments.
                       (1)    The Financial Litigation Unit (FLU) of the United States
                Attorney’s Office for the Western District of North Carolina shall provide SDs, in
                accordance with ¶ 91, with instructions regarding making payments to DOJ on

                                                20

             Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 22 of 47
               behalf of EPA. The instructions must include a Consolidated Debt Collection
               System (CDCS) number to identify payments made under this CD.
                      (2)      For all payments subject to this ¶ 36.a, SDs shall make such
               payment by Fedwire Electronic Funds Transfer (EFT) to the U.S. DOJ account, in
               accordance with the instructions provided under ¶ 36.a(1), and including
               references to the CDCS Number, Site/Spill ID Number 0468, and DJ Number 90-
               11-2-09498/1.
                       (3)    For each payment made under this ¶ 36.a, SDs shall send notices,
               including references to the CDCS, Site/Spill ID, and DJ numbers, to the United
               States, EPA, and the EPA Cincinnati Finance Center, all in accordance with ¶ 91.
              b.      Future Response Costs Payments and Stipulated Penalties
                      (1)   For all payments subject to this ¶ 36.b, SDs shall make such
               payment by Fedwire EFT, referencing Site/Spill ID Number 0468 and DJ number
               90-11-2-09498/1. The Fedwire EFT payment must be sent as follows:
                                      Federal Reserve Bank of New York
                                      ABA = 021030004
                                      Account = 68010727
                                      SWIFT address = FRNYUS33
                                      33 Liberty Street
                                      New York, NY 10045
                                      Field Tag 4200 of the Fedwire message should read
                                             “D 68010727 Environmental Protection Agency”
                       (2)    For all payments made under this ¶ 36.b, SDs must include
               references to Site/Spill ID 0468 and DJ number 90-11-2-09498/1. At the time of
               any payment required to be made in accordance with ¶ 36.b, SDs shall send
               notices that payment has been made to the United States, EPA, and the EPA
               Cincinnati Finance Center, all in accordance with ¶ 91. All notices must include
               references to Site/Spill ID 0468 and DJ number 90-11-2-09498/1.
         37.     Contesting Future Response Costs. SDs may submit a Notice of Dispute,
initiating the procedures of Section XIII (Dispute Resolution), regarding any Future Response
Costs billed under ¶ 35 (Payments by SDs for Future Response Costs) if they determine that
EPA has made an accounting error or included a cost item that is not within the definition of
Future Response Costs, or if they believe EPA incurred excess costs as a direct result of an EPA
action that was inconsistent with a specific provision or provisions of the NCP. Such Notice of
Dispute shall be submitted in writing within 30 days after receipt of the bill and must be sent to
the United States pursuant to Section XX (Notices and Submissions). Such Notice of Dispute
shall specifically identify the contested Future Response Costs and the basis for objection. If SDs
submit a Notice of Dispute, SDs shall within the 30-day period, also as a requirement for
initiating the dispute, (a) pay all uncontested Future Response Costs to the United States, and (b)
establish, in a duly chartered bank or trust company, an interest-bearing escrow account that is
insured by the Federal Deposit Insurance Corporation (FDIC), and remit to that escrow account
funds equivalent to the amount of the contested Future Response Costs. SDs shall send to the

                                                21

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 23 of 47
United States, as provided in Section XX (Notices and Submissions), a copy of the transmittal
letter and check paying the uncontested Future Response Costs, and a copy of the
correspondence that establishes and funds the escrow account, including, but not limited to,
information containing the identity of the bank and bank account under which the escrow
account is established as well as a bank statement showing the initial balance of the escrow
account. If the United States prevails in the dispute, SDs shall pay the sums due (with accrued
interest) to the United States within 7 days after the resolution of the dispute. If SDs prevail
concerning any aspect of the contested costs, SDs shall pay that portion of the costs (plus
associated accrued interest) for which they did not prevail to the United States within 7 days after
the resolution of the dispute. SDs shall be disbursed any balance of the escrow account. All
payments to the United States under this Paragraph shall be made in accordance with ¶¶ 36.b
(instructions for future response cost payments). The dispute resolution procedures set forth in
this Paragraph in conjunction with the procedures set forth in Section XIII (Dispute Resolution)
shall be the exclusive mechanisms for resolving disputes regarding SDs’ obligation to reimburse
the United States for its Future Response Costs.
        38.     Interest. In the event that any payment for Past Response Costs or for Future
Response Costs required under this Section is not made by the date required, SDs shall pay
Interest on the unpaid balance. The Interest on Past Response Costs shall begin to accrue on the
Effective Date. The Interest on Future Response Costs shall begin to accrue on the date of the
bill. The Interest shall accrue through the date of SDs’ payment. Payments of Interest made
under this Paragraph shall be in addition to such other remedies or sanctions available to Plaintiff
by virtue of SDs’ failure to make timely payments under this Section including, but not limited
to, payment of stipulated penalties pursuant to Section XIV (Stipulated Penalties).
                     XI.    INDEMNIFICATION AND INSURANCE
       39.      SDs’ Indemnification of the United States
                a.       The United States does not assume any liability by entering into this CD
or by virtue of any designation of SDs as EPA’s authorized representatives under Section 104(e)
of CERCLA, 42 U.S.C. § 9604(e). SDs shall indemnify, save, and hold harmless the United
States and its officials, agents, employees, contractors, subcontractors, and representatives for or
from any and all claims or causes of action arising from, or on account of, negligent or other
wrongful acts or omissions of SDs, their officers, directors, employees, agents, contractors,
subcontractors, and any persons acting on SDs’ behalf or under their control, in carrying out
activities pursuant to this CD, including, but not limited to, any claims arising from any
designation of SDs as EPA’s authorized representatives under Section 104(e) of CERCLA.
Further, SDs agree to pay the United States all costs it incurs including, but not limited to,
attorneys’ fees and other expenses of litigation and settlement arising from, or on account of,
claims made against the United States based on negligent or other wrongful acts or omissions of
SDs, their officers, directors, employees, agents, contractors, subcontractors, and any persons
acting on their behalf or under their control, in carrying out activities pursuant to this CD. The
United States shall not be held out as a party to any contract entered into by or on behalf of SDs
in carrying out activities pursuant to this CD. Neither SDs nor any such contractor shall be
considered an agent of the United States.



                                                 22

             Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 24 of 47
                b.     The United States shall give SDs notice of any claim for which the United
States plans to seek indemnification pursuant to this ¶ 39, and shall consult with SDs prior to
settling such claim.
        40.     SDs covenant not to sue and agree not to assert any claims or causes of action
against the United States for damages or reimbursement or for set-off of any payments made or
to be made to the United States, arising from or on account of any contract, agreement, or
arrangement between any one or more SD(s) and any person for performance of Work on or
relating to the Site, including, but not limited to, claims on account of construction delays. In
addition, SDs shall indemnify, save and hold harmless the United States with respect to any and
all claims for damages or reimbursement arising from or on account of any contract, agreement,
or arrangement between any one or more SD(s) and any person for performance of Work on or
relating to the Site, including, but not limited to, claims on account of construction delays.
         41.     Insurance. No later than 15 days before commencing any on-site Work, SDs
shall secure, and shall maintain until the first anniversary after issuance of EPA’s Certification of
RA Completion pursuant to ¶ 4.6 (Certification of RA Completion) of the SOW commercial
general liability insurance with limits of liability of $1 million per occurrence, automobile
liability insurance with limits of liability of $1 million per accident, and umbrella liability
insurance with limits of liability of $5 million in excess of the required commercial general
liability and automobile liability limits, naming the United States as an additional insured with
respect to all liability arising out of the activities performed by or on behalf of SDs pursuant to
this CD. In addition, for the duration of this CD, SDs shall satisfy, or shall ensure that their
contractors or subcontractors satisfy, all applicable laws and regulations regarding the provision
of worker’s compensation insurance for all persons performing the Work on behalf of SDs in
furtherance of this CD. Prior to commencement of the Work, SDs shall provide to EPA
certificates of such insurance and a copy of each insurance policy. SDs shall resubmit such
certificates and copies of policies each year on the anniversary of the Effective Date. If SDs
demonstrate by evidence satisfactory to EPA that any contractor or subcontractor maintains
insurance equivalent to that described above, or insurance covering the same risks but in a lesser
amount, then, with respect to that contractor or subcontractor, SDs need provide only that portion
of the insurance described above that is not maintained by the contractor or subcontractor. SDs
shall ensure that all submittals to EPA under this Paragraph identify the Chemtronics Superfund
Site, in the community of Swannanoa, Buncombe County, North Carolina, and the civil action
number of this case.
                                  XII.    FORCE MAJEURE
         42.     “Force majeure,” for purposes of this CD, is defined as any event arising from
causes beyond the control of SDs, of any entity controlled by SDs, or of SDs’ contractors that
delays or prevents the performance of any obligation under this CD despite SDs’ best efforts to
fulfill the obligation. The requirement that SDs exercise “best efforts to fulfill the obligation”
includes using best efforts to anticipate any potential force majeure and best efforts to address
the effects of any potential force majeure (a) as it is occurring and (b) following the potential
force majeure such that the delay and any adverse effects of the delay are minimized to the
greatest extent possible. “Force majeure” does not include financial inability to complete the
Work or a failure to achieve the Performance Standards.

                                                 23

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 25 of 47
        43.     If any event occurs or has occurred that may delay the performance of any
obligation under this CD for which SDs intend or may intend to assert a claim of force majeure,
SDs shall notify EPA’s Project Coordinator orally or, in his or her absence, EPA’s Alternate
Project Coordinator or, in the event both of EPA’s designated representatives are unavailable, the
Director of the Superfund & Emergency Management Division, EPA Region 4, within three days
of when SDs first knew that the event might cause a delay. Within 7 business days thereafter,
SDs shall provide in writing to EPA an explanation and description of the reasons for the delay;
the anticipated duration of the delay; all actions taken or to be taken to prevent or minimize the
delay; a schedule for implementation of any measures to be taken to prevent or mitigate the delay
or the effect of the delay; SDs’ rationale for attributing such delay to a force majeure; and a
statement as to whether, in the opinion of SDs, such event may cause or contribute to an
endangerment to public health or welfare, or the environment. SDs shall include with any notice
all available documentation supporting their claim that the delay was attributable to a force
majeure. SDs shall be deemed to know of any circumstance of which SDs, any entity controlled
by SDs, or SDs’ contractors or subcontractors knew or should have known. Failure to comply
with the above requirements regarding an event shall preclude SDs from asserting any claim of
force majeure regarding that event, provided, however, that if EPA, despite the late or
incomplete notice, is able to assess to its satisfaction whether the event is a force majeure under
¶ 42 and whether SDs have exercised their best efforts under ¶ 42, EPA may, in its unreviewable
discretion, excuse in writing SDs’ failure to submit timely or complete notices under this
Paragraph.
         44.    If EPA agrees that the delay or anticipated delay is attributable to a force majeure,
the time for performance of the obligations under this CD that are affected by the force majeure
will be extended by EPA for such time as is necessary to complete those obligations. An
extension of the time for performance of the obligations affected by the force majeure shall not,
of itself, extend the time for performance of any other obligation. If EPA does not agree that the
delay or anticipated delay has been or will be caused by a force majeure, EPA will notify SDs in
writing of its decision. If EPA agrees that the delay is attributable to a force majeure, EPA will
notify SDs in writing of the length of the extension, if any, for performance of the obligations
affected by the force majeure.
        45.     If SDs elect to invoke the dispute resolution procedures set forth in Section XIII
(Dispute Resolution) regarding EPA’s decision, they shall do so no later than 15 days after
receipt of EPA’s notice. In any such proceeding, SDs shall have the burden of demonstrating by
a preponderance of the evidence that the delay or anticipated delay has been or will be caused by
a force majeure, that the duration of the delay or the extension sought was or will be warranted
under the circumstances, that best efforts were exercised to avoid and mitigate the effects of the
delay, and that SDs complied with the requirements of ¶¶ 42 and 43. If SDs carry this burden, the
delay at issue shall be deemed not to be a violation by SDs of the affected obligation of this CD
identified to EPA and the Court.
       46.    The failure by EPA to timely complete any obligation under the CD or under the
SOW is not a violation of the CD, provided, however, that if such failure prevents SDs from
meeting one or more deadlines in the SOW, SDs may seek relief under this Section.



                                                 24

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 26 of 47
                              XIII. DISPUTE RESOLUTION
        47.    Unless otherwise expressly provided for in this CD, the dispute resolution
procedures of this Section shall be the exclusive mechanism to resolve disputes regarding this
CD. However, the procedures set forth in this Section shall not apply to actions by the United
States to enforce obligations of SDs that have not been disputed in accordance with this Section.
        48.     A dispute shall be considered to have arisen when one party sends the other
parties a written Notice of Dispute. Any dispute regarding this CD shall in the first instance be
the subject of informal negotiations between the parties to the dispute. The period for informal
negotiations shall not exceed 20 days from the time the dispute arises, unless it is modified by
written agreement of the parties to the dispute.
       49.      Statements of Position
                a.      In the event that the parties cannot resolve a dispute by informal
negotiations under the preceding Paragraph, then the position advanced by EPA shall be
considered binding unless, within 15 days after the conclusion of the informal negotiation period,
SDs invoke the formal dispute resolution procedures of this Section by serving on the United
States a written Statement of Position on the matter in dispute, including, but not limited to, any
factual data, analysis, or opinion supporting that position and any supporting documentation
relied upon by SDs. The Statement of Position shall specify SDs’ position as to whether formal
dispute resolution should proceed under ¶ 50 (Record Review) or 51.
               b.     Within 30 days after receipt of SDs’ Statement of Position, EPA will serve
on SDs its Statement of Position, including, but not limited to, any factual data, analysis, or
opinion supporting that position and all supporting documentation relied upon by EPA. EPA’s
Statement of Position shall include a statement as to whether formal dispute resolution should
proceed under ¶ 50 (Record Review) or 51. Within 20 days after receipt of EPA’s Statement of
Position, SDs may submit a Reply.
               c.     If there is disagreement between EPA and SDs as to whether dispute
resolution should proceed under ¶ 50 (Record Review) or 51, the parties to the dispute shall
follow the procedures set forth in the Paragraph determined by EPA to be applicable. However,
if SDs ultimately appeal to the Court to resolve the dispute, the Court shall determine which
Paragraph is applicable in accordance with the standards of applicability set forth in ¶¶ 50 and
51.
        50.    Record Review. Formal dispute resolution for disputes pertaining to the selection
or adequacy of any response action and all other disputes that are accorded review on the
administrative record under applicable principles of administrative law shall be conducted
pursuant to the procedures set forth in this Paragraph. For purposes of this Paragraph, the
adequacy of any response action includes, without limitation, the adequacy or appropriateness of
plans, procedures to implement plans, or any other items requiring approval by EPA under this
CD, and the adequacy of the performance of response actions taken pursuant to this CD. Nothing
in this CD shall be construed to allow any dispute by SDs regarding the validity of the ROD Am.
No. 2’s provisions.



                                                25

             Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 27 of 47
                a.      An administrative record of the dispute shall be maintained by EPA and
shall contain all statements of position, including supporting documentation, submitted pursuant
to this Section. Where appropriate, EPA may allow submission of supplemental statements of
position by the parties to the dispute.
                 b.     The Director of the Superfund & Emergency Management Division, EPA
Region 4, will issue a final administrative decision resolving the dispute based on the
administrative record described in ¶ 50.a. This decision shall be binding upon SDs, subject only
to the right to seek judicial review pursuant to ¶¶ 50.c and 50.d.
                 c.      Any administrative decision made by EPA pursuant to ¶ 50.b shall be
reviewable by this Court, provided that a motion for judicial review of the decision is filed by
SDs with the Court and served on all Parties within 10 days after receipt of EPA’s decision. The
motion shall include a description of the matter in dispute, the efforts made by the parties to
resolve it, the relief requested, and the schedule, if any, within which the dispute must be
resolved to ensure orderly implementation of this CD. The United States may file a response to
SDs’ motion.
               d.      In proceedings on any dispute governed by this Paragraph, SDs shall have
the burden of demonstrating that the decision of the Superfund & Emergency Management
Division Director is arbitrary and capricious or otherwise not in accordance with law. Judicial
review of EPA’s decision shall be on the administrative record compiled pursuant to ¶ 50.a.
       51.    Formal dispute resolution for disputes that neither pertain to the selection or
adequacy of any response action nor are otherwise accorded review on the administrative record
under applicable principles of administrative law, shall be governed by this Paragraph.
                 a.     The Director of the Superfund & Emergency Management Division, EPA
Region 4, will issue a final decision resolving the dispute based on the statements of position and
reply, if any, served under ¶ 49. The Superfund & Emergency Management Division Director’s
decision shall be binding on SDs unless, within 20 days after receipt of the decision, SDs file
with the Court and serve on the parties a motion for judicial review of the decision setting forth
the matter in dispute, the efforts made by the parties to resolve it, the relief requested, and the
schedule, if any, within which the dispute must be resolved to ensure orderly implementation of
the CD. The United States may file a response to SDs’ motion.
              b.      Notwithstanding ¶ U (CERCLA § 113(j) record review of ROD Am. No.
2 and the Work) of Section I (Background), judicial review of any dispute governed by this
Paragraph shall be governed by applicable principles of law.
        52.    The invocation of formal dispute resolution procedures under this Section does
not extend, postpone, or affect in any way any obligation of SDs under this CD, except as
provided in ¶ 37 (Contesting Future Response Costs), as agreed by EPA, or as determined by the
Court. Stipulated penalties with respect to the disputed matter shall continue to accrue, but
payment shall be stayed pending resolution of the dispute, as provided in ¶ 60. Notwithstanding
the stay of payment, stipulated penalties shall accrue from the first day of noncompliance with
any applicable provision of this CD. In the event that SDs do not prevail on the disputed issue,
stipulated penalties shall be assessed and paid as provided in Section XIV (Stipulated Penalties).


                                                26

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 28 of 47
                             XIV. STIPULATED PENALTIES
         53.    SDs shall be liable to the United States for stipulated penalties in the amounts set
forth in ¶¶ 54.a and 55 for failure to comply with the obligations specified in ¶¶ 54.b and 55,
unless excused under Section XII (Force Majeure). “Comply” as used in the previous sentence
includes compliance by SDs with all applicable requirements of this CD and any plans or other
documents approved by EPA pursuant to this CD, and within the specified time schedules
established by and approved under this CD. If an initially submitted or resubmitted deliverable
contains a material defect, and the deliverable is disapproved or modified by EPA under ¶ 6.6(a)
(Initial Submissions) or 6.6(b) (Resubmissions) of the SOW due to such material defect, then the
material defect shall constitute a lack of compliance for purposes of this Paragraph.
       54.    Stipulated Penalty Amounts – Payments, Financial Assurance, Major
Deliverables, and Other Milestones
             a.     The following stipulated penalties shall accrue per violation per day for
any noncompliance identified in ¶ 54.b:
                    Period of Noncompliance           Penalty Per Violation Per Day
                      1st through 14th day                       $750.00
                     15th through 30th day                      $1,500.00
                      31st day and beyond                       $3,000.00
               b.      Obligations
                       (1)    Payment of any amount due under Section X (Payments for
                              Response Costs).
                       (2)    Establishment and maintenance of financial assurance in
                              accordance with Section IX (Financial Assurance).
                       (3)    Establishment of an escrow account to hold any disputed Future
                              Response Costs under ¶ 37 (Contesting Future Response Costs).
                       (4)    Establishment and maintenance of insurance according to ¶ 41
                              (Insurance).
                       (5)    Designating a Project Coordinator and Supervising Contractor
                              according to ¶ 9.
                       (6)    Complying with emergency release response and reporting
                              requirements according to ¶ 11.
                       (7)    Conducting community involvement activities according to ¶ 12.
                       (8)    Complying with property requirements in accordance with
                              Section VIII.




                                                 27

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 29 of 47
       55.      Stipulated Penalty Amounts – Other Deliverables.
               a.      The following stipulated penalties shall accrue per violation per day for
failure to submit timely or adequate deliverables pursuant to the CD other than those specified in
Paragraph 54.b of this CD:
                     Period of Noncompliance          Penalty Per Violation Per Day
                       1st through 14th day                      $500.00
                      15th through 30th day                     $1,000.00
                       31st day and beyond                      $2,500.00
        56.     In the event that EPA assumes performance of a portion or all of the Work
pursuant to ¶ 70 (Work Takeover), SDs shall be liable for a stipulated penalty in the amount of
four hundred fifty thousand dollars ($450,000.00). Stipulated penalties under this Paragraph are
in addition to the remedies available under ¶ 31 (Access to Financial Assurance) and ¶ 70 (Work
Takeover).
        57.     All penalties shall begin to accrue on the day after the complete performance is
due or the day a violation occurs and shall continue to accrue through the final day of the
correction of the noncompliance or completion of the activity. However, stipulated penalties
shall not accrue: (a) with respect to a deficient submission under ¶ 6.6 (Approval of
Deliverables) of the SOW, during the period, if any, beginning on the 31st day after EPA’s
receipt of such submission until the date that EPA notifies SDs of any deficiency; (b) with
respect to a decision by the Director of the Superfund & Emergency Management Division, EPA
Region 4, under ¶ 50.b or 51.a of Section XIII (Dispute Resolution), during the period, if any,
beginning on the 21st day after the date that SDs’ reply to EPA’s Statement of Position is
received until the date that the Director issues a final decision regarding such dispute; or (c) with
respect to judicial review by this Court of any dispute under Section XIII (Dispute Resolution),
during the period, if any, beginning on the 31st day after the Court’s receipt of the final
submission regarding the dispute until the date that the Court issues a final decision regarding
such dispute. Nothing in this CD shall prevent the simultaneous accrual of separate penalties for
separate violations of this CD.
        58.     Following EPA’s determination that SDs have failed to comply with a
requirement of this CD, EPA may give SDs written notification of the same and describe the
noncompliance. EPA may send SDs a written demand for payment of the penalties. However,
penalties shall accrue as provided in the preceding Paragraph regardless of whether EPA has
notified SDs of a violation, subject to the United States’ discretion to waive stipulated penalties
pursuant to ¶ 64.
        59.     All penalties accruing under this Section shall be due and payable to the United
States within 30 days after SDs’ receipt from EPA of a demand for payment of the penalties,
unless SDs invoke the Dispute Resolution procedures under Section XIII (Dispute Resolution)
within the 30-day period. All payments to the United States under this Section shall indicate that
the payment is for stipulated penalties and shall be made in accordance with ¶ 36.b (instructions
for future response cost payments).



                                                 28

             Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 30 of 47
        60.    Penalties shall continue to accrue as provided in ¶ 57 during any dispute
resolution period, but need not be paid until the following:
               a.     If the dispute is resolved by agreement of the parties or by a decision of
EPA that is not appealed to this Court, accrued penalties determined to be owed shall be paid to
EPA within 15 days after the agreement or the receipt of EPA’s decision or order;
               b.      If the dispute is appealed to this Court and the United States prevails in
whole or in part, SDs shall pay all accrued penalties determined by the Court to be owed to EPA
within 60 days after receipt of the Court’s decision or order, except as provided in ¶ 60.c;
                 c.     If the District Court’s decision is appealed by any Party, SDs shall pay all
accrued penalties determined by the District Court to be owed to the United States into an
interest-bearing escrow account, established at a duly chartered bank or trust company that is
insured by the FDIC, within 60 days after receipt of the Court’s decision or order. Penalties shall
be paid into this account as they continue to accrue, at least every 60 days. Within 15 days after
receipt of the final appellate court decision, the escrow agent shall pay the balance of the account
to EPA or to SDs to the extent that they prevail.
        61.     If SDs fail to pay stipulated penalties when due, SDs shall pay Interest on the
unpaid stipulated penalties as follows: (a) if SDs have timely invoked dispute resolution such
that the obligation to pay stipulated penalties has been stayed pending the outcome of dispute
resolution, Interest shall accrue from the date stipulated penalties are due pursuant to ¶ 60 until
the date of payment; and (b) if SDs fail to timely invoke dispute resolution, Interest shall accrue
from the date of demand under ¶ 59 until the date of payment. If SDs fail to pay stipulated
penalties and Interest when due, the United States may institute proceedings to collect the
penalties and Interest.
        62.    The payment of penalties and Interest, if any, shall not alter in any way SDs’
obligation to complete the performance of the Work required under this CD.
        63.     Nothing in this CD shall be construed as prohibiting, altering, or in any way
limiting the ability of the United States to seek any other remedies or sanctions available by
virtue of SDs’ violation of this CD or of the statutes and regulations upon which it is based,
including, but not limited to, penalties pursuant to Section 122(l) of CERCLA, 42 U.S.C.
§ 9622(l), provided, however, that the United States shall not seek civil penalties pursuant to
Section 122(l) of CERCLA for any violation for which a stipulated penalty is provided in this
CD, except in the case of a willful violation of this CD.
       64.    Notwithstanding any other provision of this Section, the United States may, in its
unreviewable discretion, waive any portion of stipulated penalties that have accrued pursuant to
this CD.
                           XV.     COVENANTS BY PLAINTIFF
       65.     Covenants for SDs by United States. Except as provided in ¶¶ 66 and 67
(United States’ Pre- and Post-Certification Reservations), and ¶ 69 (General Reservations of
Rights), the United States covenants not to sue or to take administrative action against SDs
pursuant to Sections 106 and 107(a) of CERCLA or Section 7003 of RCRA relating to the Site.

                                                 29

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 31 of 47
Except with respect to future liability, these covenants shall take effect upon the Effective Date.
With respect to future liability, these covenants shall take effect upon Certification of RA
Completion by EPA pursuant to ¶ 4.6 (Certification of RA Completion) of the SOW. These
covenants are conditioned upon the satisfactory performance by SDs of their obligations under
this CD. These covenants extend only to SDs and do not extend to any other person.
        66.     United States’ Pre-Certification Reservations. Notwithstanding any other
provision of this CD, the United States reserves, and this CD is without prejudice to, the right to
institute proceedings in this action or in a new action, and/or to issue an administrative order,
seeking to compel SDs to perform further response actions relating to the Site and/or to pay the
United States for additional costs of response if, (a) prior to Certification of RA Completion,
(1) conditions at the Site, previously unknown to EPA, are discovered, or (2) information,
previously unknown to EPA, is received, in whole or in part, and (b) EPA determines that these
previously unknown conditions or information together with any other relevant information
indicates that the RA is not protective of human health or the environment.
        67.     United States’ Post-Certification Reservations. Notwithstanding any other
provision of this CD, the United States reserves, and this CD is without prejudice to, the right to
institute proceedings in this action or in a new action, and/or to issue an administrative order,
seeking to compel SDs to perform further response actions relating to the Site and/or to pay the
United States for additional costs of response if, (a) subsequent to Certification of RA
Completion, (1) conditions at the Site, previously unknown to EPA, are discovered, or
(2) information, previously unknown to EPA, is received, in whole or in part, and (b) EPA
determines that these previously unknown conditions or this information together with other
relevant information indicate that the RA is not protective of human health or the environment.
        68.     For purposes of ¶ 66 (United States’ Pre-Certification Reservations), the
information and the conditions known to EPA will include only that information and those
conditions known to EPA as of the date the ROD Am. No. 2 was signed and set forth in the ROD
Am. No. 2 for the Site and the administrative record supporting the ROD Am. No. 2. For
purposes of ¶ 67 (United States’ Post-Certification Reservations), the information and the
conditions known to EPA shall include only that information and those conditions known to EPA
as of the date of Certification of RA Completion and set forth in the ROD Am. No. 2, the
administrative record supporting the ROD Am. No. 2, the post-ROD Am. No. 2 administrative
record, or in any information received by EPA pursuant to the requirements of this CD prior to
Certification of RA Completion.
       69.      General Reservations of Rights. The United States reserves, and this CD is
without prejudice to, all rights against SDs with respect to all matters not expressly included
within Plaintiff’s covenants. Notwithstanding any other provision of this CD, the United States
reserves all rights against SDs with respect to:
               a.      liability for failure by SDs to meet a requirement of this CD;
               b.    liability arising from the past, present, or future disposal, release, or threat
of release of Waste Material outside of the Site;
             c.    liability based on the ownership of the Site by any SD when such
ownership commences after signature of this CD by SDs;
                                                 30

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 32 of 47
             d.      liability based on the operation of the Site by any SD when such operation
commences after signature of this CD by SDs and does not arise solely from SDs’ performance
of the Work;
               e.     liability based on SDs’ transportation, treatment, storage, or disposal, or
arrangement for transportation, treatment, storage, or disposal of Waste Material at or in
connection with the Site, other than as provided in the ROD, the Work, or otherwise ordered by
EPA, after signature of this CD by SDs;
               f.      liability for damages for injury to, destruction of, or loss of natural
resources, and for the costs of any natural resource damage assessments;
                g.     criminal liability;
             h.       liability for violations of federal or state law that occur during or after
implementation of the Work; and
               i.      liability, prior to achievement of Performance Standards, for additional
response actions that EPA determines are necessary to achieve and maintain Performance
Standards or to carry out and maintain the effectiveness of the remedy set forth in the ROD, but
that cannot be required pursuant to ¶ 13 (Modification of SOW or Related Deliverables);
       70.      Work Takeover
                a.     In the event EPA determines that SDs: (1) have ceased implementation of
any portion of the Work; (2) are seriously or repeatedly deficient or late in their performance of
the Work; or (3) are implementing the Work in a manner that may cause an endangerment to
human health or the environment, EPA may issue a written notice (“Work Takeover Notice”) to
SDs. Any Work Takeover Notice issued by EPA will specify the grounds upon which such
notice was issued and will provide SDs a period of no less than 10 days, or longer time as agreed
by the Parties, within which to remedy the circumstances giving rise to EPA’s issuance of such
notice.
                b.    If, after expiration of the notice period specified in ¶ 70.a, SDs have not
remedied to EPA’s satisfaction the circumstances giving rise to EPA’s issuance of the relevant
Work Takeover Notice, EPA may at any time thereafter assume the performance of all or any
portion(s) of the Work as EPA deems necessary (“Work Takeover”). EPA will notify SDs in
writing (which writing may be electronic) if EPA determines that implementation of a Work
Takeover is warranted under this ¶ 70.b. Funding of Work Takeover costs is addressed under
¶ 31 (Access to Financial Assurance).
                 c.       SDs may invoke the procedures set forth in ¶ 50 (Record Review), to
dispute EPA’s implementation of a Work Takeover under ¶ 70.b. However, notwithstanding
SDs’ invocation of such dispute resolution procedures, and during the pendency of any such
dispute, EPA may in its sole discretion commence and continue a Work Takeover under ¶ 70.b
until the earlier of (1) the date that SDs remedy, to EPA’s satisfaction, the circumstances giving
rise to EPA’s issuance of the relevant Work Takeover Notice, or (2) the date that a final decision
is rendered in accordance with ¶ 50 (Record Review) requiring EPA to terminate such Work
Takeover.

                                                  31

             Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 33 of 47
        71.    Notwithstanding any other provision of this CD, the United States retains all
authority and reserves all rights to take any and all response actions authorized by law.
                                XVI. COVENANTS BY SDs
        72.     Covenants by SDs. Subject to the reservations in ¶ 74, SDs covenant not to sue
and agree not to assert any claims or causes of action against the United States with respect to the
Site, and this CD, including, but not limited to:
               a.    any direct or indirect claim for reimbursement from the EPA Hazardous
Substance Superfund through CERCLA §§ 106(b)(2), 107, 111, 112 or 113, or any other
provision of law;
                b.    any claims under CERCLA §§ 107 or 113, RCRA Section 7002(a),
42 U.S.C. § 6972(a), or state law regarding the Site, Past Response Costs, Future Response
Costs, or this CD; or
               c.     any claims arising out of response actions at or in connection with the Site,
including any claim under the United States Constitution, the North Carolina State Constitution,
the Tucker Act, 28 U.S.C. § 1491, the Equal Access to Justice Act, 28 U.S.C. § 2412, or at
common law.
        73.      Except as provided in ¶ 76 (Waiver of Claims by SDs) and ¶ 82 (Res Judicata and
Other Defenses), the covenants in this Section shall not apply if the United States brings a cause
of action or issues an order pursuant to any of the reservations in Section XV (Covenants by
Plaintiff), other than in ¶ 69.a (claims for failure to meet a requirement of the CD), ¶ 69.g
(criminal liability), and ¶ 69.h (violations of federal/state law during or after implementation of
the Work), but only to the extent that SDs’ claims arise from the same response action, response
costs, or damages that the United States is seeking pursuant to the applicable reservation.
       74.     Reservations of Rights against the United States by SDs. Except as otherwise
provided in this CD, SDs reserve, and this CD is without prejudice to, the following:
                a.     Claims against the United States, subject to the provisions of Chapter 171
of Title 28 of the United States Code, and brought pursuant to any statute other than CERCLA or
RCRA and for which the waiver of sovereign immunity is found in a statute other than CERCLA
or RCRA, for money damages for injury or loss of property or personal injury or death caused by
the negligent or wrongful act or omission of any employee of the United States, as that term is
defined in 28 U.S.C. § 2671, while acting within the scope of his or her office or employment
under circumstances where the United States, if a private person, would be liable to the claimant
in accordance with the law of the place where the act or omission occurred. However, the
foregoing shall not include any claim based on EPA’s selection of response actions, or the
oversight or approval of SDs’ deliverables or activities.
                b.      Claims that SDs may have pursuant to CERCLA Section 113(f), 42 U.S.C.
§ 9613(f), against the United States or any of its agencies or departments, other than EPA, based
on its alleged status as a potentially responsible party pursuant to CERCLA Section 107(a), 42
U.S.C. § 9607(a), relating to the Site, Past Response Costs, Future Response Costs, or this CD.


                                                32

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 34 of 47
       75.     Nothing in this CD shall be deemed to constitute approval or preauthorization of a
claim within the meaning of Section 111 of CERCLA, 42 U.S.C. § 9611, or 40 C.F.R.
§ 300.700(d).
       76.      Waiver of Claims by SDs
               a.       De Micromis Waiver. SDs agree not to assert any claims and to waive all
claims or causes of action (including but not limited to claims or causes of action under Sections
107(a) and 113 of CERCLA) that they may have for all matters relating to the Site against any
person where the person’s liability to SDs with respect to the Site is based solely on having
arranged for disposal or treatment, or for transport for disposal or treatment, of hazardous
substances at the Site, or having accepted for transport for disposal or treatment of hazardous
substances at the Site, if all or part of the disposal, treatment, or transport occurred before April
1, 2001, and the total amount of material containing hazardous substances contributed by such
person to the Site was less than 110 gallons of liquid materials or 200 pounds of solid materials.
                b.     Exceptions to Waiver
                       (1)     The waiver under ¶ 76.a (De Micromis Waiver) shall not apply
                with respect to any defense, claim, or cause of action that a SD may have against
                any person otherwise covered by such waiver if such person asserts a claim or
                cause of action relating to the Site against such SD.
                        (2)     The waiver under ¶ 76.a (De Micromis Waiver) shall not apply to
                any claim or cause of action against any person otherwise covered by such waiver
                if EPA determines that: (i) the materials containing hazardous substances
                contributed to the Site by such person contributed significantly or could
                contribute significantly, either individually or in the aggregate, to the cost of the
                response action or natural resource restoration at the Site; or (ii) such person has
                failed to comply with any information request or administrative subpoena issued
                pursuant to Section 104(e) or 122(e)(3)(B) of CERCLA, 42 U.S.C. § 9604(e) or
                9622(e)(3)(B), or Section 3007 of RCRA, 42 U.S.C. § 6927, or has impeded or is
                impeding, through action or inaction, the performance of a response action or
                natural resource restoration with respect to the Site; or if (iii) such person has
                been convicted of a criminal violation for the conduct to which the waiver would
                apply and that conviction has not been vitiated on appeal or otherwise.
                 XVII. EFFECT OF SETTLEMENT; CONTRIBUTION
        77.    Except as provided in ¶ 76 (Waiver of Claims by SDs), nothing in this CD shall
be construed to create any rights in, or grant any cause of action to, any person not a Party to this
CD. Except as provided in Section XVI (Covenants by SDs), each of the Parties expressly
reserves any and all rights (including, but not limited to, pursuant to Section 113 of CERCLA,
42 U.S.C. § 9613), defenses, claims, demands, and causes of action that each Party may have
with respect to any matter, transaction, or occurrence relating in any way to the Site against any
person not a Party hereto. Nothing in this CD diminishes the right of the United States, pursuant
to Section 113(f)(2) and (3) of CERCLA, 42 U.S.C. § 9613(f)(2)-(3), to pursue any such persons



                                                 33

             Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 35 of 47
to obtain additional response costs or response action and to enter into settlements that give rise
to contribution protection pursuant to Section 113(f)(2).
        78.     The Parties agree, and by entering this CD this Court finds, that this CD
constitutes a judicially-approved settlement pursuant to which each SD has, as of the Effective
Date, resolved liability to the United States within the meaning of Section 113(f)(2) of CERCLA,
42 U.S.C. § 9613(f)(2), and is entitled, as of the Effective Date, to protection from contribution
actions or claims as provided by Section 113(f)(2) of CERCLA, or as may be otherwise provided
by law, for the “matters addressed” in this CD. The “matters addressed” in this CD are all
response actions taken or to be taken and all response costs incurred or to be incurred, at or in
connection with the Site, by the United States or any other person, except for the State; provided,
however, that if the United States exercises rights under the reservations in Section XV
(Covenants by Plaintiff), other than in ¶¶ 69.a (claims for failure to meet a requirement of the
CD), 69.g (criminal liability), or 69.h (violations of federal/state law during or after
implementation of the Work), the “matters addressed” in this CD will no longer include those
response costs or response actions or natural resource damages that are within the scope of the
exercised reservation.
       79.     The Parties further agree, and by entering this CD this Court finds, that the
complaint filed by the United States in this action is a civil action within the meaning of
Section 113(f)(1) of CERCLA, 42 U.S.C. § 9613(f)(1), and that this CD constitutes a judicially-
approved settlement pursuant to which each SD has, as of the Effective Date, resolved liability to
the United States within the meaning of Section 113(f)(3)(B) of CERCLA, 42 U.S.C. §
9613(f)(3)(B).
         80.   Each SD shall, with respect to any suit or claim brought by it for matters related
to this CD, notify the United States in writing no later than 60 days prior to the initiation of such
suit or claim.
        81.     Each SD shall, with respect to any suit or claim brought against it for matters
related to this CD, notify in writing the United States within 10 days after service of the
complaint on such SD. In addition, each SD shall notify the United States within 10 days after
service or receipt of any Motion for Summary Judgment and within 10 days after receipt of any
order from a court setting a case for trial.
        82.     Res Judicata and Other Defenses. In any subsequent administrative or judicial
proceeding initiated by the United States for injunctive relief, recovery of response costs, or
other appropriate relief relating to the Site, SDs shall not assert, and may not maintain, any
defense or claim based upon the principles of waiver, res judicata, collateral estoppel, issue
preclusion, claim-splitting, or other defenses based upon any contention that the claims raised by
the United States in the subsequent proceeding were or should have been brought in the instant
case; provided, however, that nothing in this Paragraph affects the enforceability of the
covenants not to sue set forth in Section XV (Covenants by Plaintiff).
                        XVIII.          ACCESS TO INFORMATION
       83.     SDs shall provide to EPA, upon request, copies of all records, reports, documents,
and other information (including records, reports, documents, and other information in electronic

                                                 34

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 36 of 47
form) (hereinafter referred to as “Records”) within SDs’ possession or control or that of their
contractors or agents relating to activities at the Site or to the implementation of this CD,
including, but not limited to, sampling, analysis, chain of custody records, manifests, trucking
logs, receipts, reports, sample traffic routing, correspondence, or other documents or information
regarding the Work. SDs shall also make available to EPA, for purposes of investigation,
information gathering, or testimony, their employees, agents, or representatives with knowledge
of relevant facts concerning the performance of the Work, subject to any recognized and
applicable privilege recognized under federal law.
       84.      Privileged and Protected Claims
               a.      SDs may assert that all or part of a Record requested by Plaintiff is
privileged or protected from disclosure as provided under federal law, in lieu of providing the
Record, provided SDs comply with ¶ 84.b, and except as provided in ¶ 84.c.
                 b.      If SDs assert a claim of privilege or protection from disclosure, they shall
provide Plaintiff with the following information regarding such Record: its title; its date; the
name, title, affiliation (e.g., company or firm), and address of the author, of each addressee, and
of each recipient; a description of the Record’s contents; and the privilege or protection asserted.
If a claim of privilege or protection applies only to a portion of a Record, SDs shall provide the
Record to Plaintiff in redacted form to mask the privileged or protected portion only. SDs shall
retain all Records that they claim to be privileged or protected until Plaintiff has had a reasonable
opportunity to dispute the privilege or protection claim and any such dispute has been resolved in
the SDs’ favor.
                c.      SDs may make no claim of privilege or protection regarding: (1) any data
regarding the Site, including, but not limited to, all sampling, analytical, monitoring,
hydrogeologic, scientific, chemical, radiological or engineering data, or the portion of any other
Record that evidences conditions at or around the Site; or (2) the portion of any Record that SDs
are required to create or generate pursuant to this CD.
        85.     Business Confidential Claims. SDs may assert that all or part of a Record
provided to Plaintiff under this Section or Section XIX (Retention of Records) is business
confidential to the extent permitted by and in accordance with Section 104(e)(7) of CERCLA,
42 U.S.C. § 9604(e)(7), and 40 C.F.R. § 2.203(b). SDs shall segregate and clearly identify all
Records or parts thereof submitted under this CD for which SDs assert business confidentiality
claims. Records that SDs claim to be confidential business information will be afforded the
protection specified in 40 C.F.R. Part 2, Subpart B. If no claim of confidentiality accompanies
Records when they are submitted to EPA, or if EPA has notified SDs that the Records are not
confidential under the standards of Section 104(e)(7) of CERCLA or 40 C.F.R. Part 2,
Subpart B, the public may be given access to such Records without further notice to SDs.
        86.    If relevant to the proceeding, the Parties agree that validated sampling or
monitoring data generated in accordance with the SOW and reviewed and approved by EPA
shall be admissible as evidence, without objection, in any proceeding under this CD.
       87.     Notwithstanding any provision of this CD, Plaintiff retains all of its information
gathering and inspection authorities and rights, including enforcement actions related thereto,
under CERCLA, RCRA, and any other applicable statutes or regulations.
                                                 35

             Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 37 of 47
                            XIX. RETENTION OF RECORDS
         88.     Until 10 years after EPA’s Certification of Work Completion under ¶ 4.8
(Certification of Work Completion) of the SOW, each SD shall preserve and retain all non-
identical copies of Records (including Records in electronic form) now in its possession or
control or that come into its possession or control that relate in any manner to its potential
liability under CERCLA with respect to the Site, provided, however, that SDs who are
potentially liable as owners or operators of the Site must retain, in addition, all Records that
relate to the liability of any other person under CERCLA with respect to the Site. Each SD must
also retain, and instruct its contractors and agents to preserve, for the same period of time
specified above all non-identical copies of the last draft or final version of any Records
(including Records in electronic form) now in its possession or control or that come into its
possession or control that relate in any manner to the performance of the Work, provided,
however, that each SD (and its contractors and agents) must retain, in addition, copies of all data
generated during the performance of the Work and not contained in the aforementioned Records
required to be retained. Each of the above record retention requirements shall apply regardless of
any corporate retention policy to the contrary.
        89.      At the conclusion of this record retention period, SDs shall notify the United
States at least 90 days prior to the destruction of any such Records, and, upon request by the
United States, and except as provided in ¶ 84 (Privileged and Protected Claims), SDs shall
deliver any such Records to EPA.
        90.     Each SD certifies individually that, to the best of its knowledge and belief, after
thorough inquiry, it has not altered, mutilated, discarded, destroyed, or otherwise disposed of any
Records (other than identical copies) relating to its potential liability regarding the Site since
notification of potential liability by the United States or the State and that it has fully complied
with any and all EPA and State requests for information regarding the Site pursuant to
Sections 104(e) and 122(e)(3)(B) of CERCLA, 42 U.S.C. §§ 9604(e) and 9622(e)(3)(B), and
Section 3007 of RCRA, 42 U.S.C. § 6927, and state law.
                          XX.     NOTICES AND SUBMISSIONS
        91.     All approvals, consents, deliverables, modifications, notices, notifications,
objections, proposals, reports, and requests specified in this CD must be in writing unless
otherwise specified. Whenever, under this CD, notice is required to be given, or a report or other
document is required to be sent, by one Party to another, it must be directed to the person(s)
specified below at the address(es) specified below. Any Party may change the person and/or
address applicable to it by providing notice of such change to all Parties. All notices under this
Section are effective upon receipt, unless otherwise specified. Notices required to be sent to
EPA, and not to the United States, should not be sent to the DOJ. Except as otherwise provided,
notice to a Party by email (if that option is provided below) or by regular mail in accordance with
this Section satisfies any notice requirement of the CD regarding such Party.




                                                36

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 38 of 47
As to the United States:         EES Case Management Unit
                                 U.S. Department of Justice
                                 Environment and Natural Resources Division
                                 P.O. Box 7611
                                 Washington, D.C. 20044-7611
                                 eescdcopy.enrd@usdoj.gov
                                 Re: DJ # 90-11-2-09498/1
As to EPA:                       Director, Superfund & Emergency Management
                                 Division
                                 U.S. Environmental Protection Agency
                                 Region 4
                                 61 Forsyth Street, S.W.
                                 Atlanta, Georgia 30303

and:                             Craig Zeller
                                 EPA Project Coordinator
                                 U.S. Environmental Protection Agency
                                 Region 4
                                 61 Forsyth Street, S.W.
                                 Atlanta, Georgia 30303
                                 Zeller.Craig@epa.gov
                                 (404) 562-8827

As to the Regional Financial     Paula Painter
Management Officer:              U.S. Environmental Protection Agency
                                 Region 4
                                 61 Forsyth Street, S.W.
                                 Atlanta, Georgia 30303
                                 Painter.Paula@epa.gov
                                 (404) 562-8887
At to EPA Cincinnati Finance     EPA Cincinnati Finance Center
Center:                          26 W. Martin Luther King Drive
                                 Cincinnati, Ohio 45268
                                 cinwd_acctsreceivable@epa.gov
As to SD Chemtronics:            James McGinty
                                 Halliburton
                                 3000 N Sam Houston Pkwy E
                                 Houston, TX 77032-3219
                                 Email: jim.mcginty@halliburton.com
                                 Office: 281-575-4428
                                 Mobile: 281-221-4809
                                 Fax: 281-871-6243


                                      37

         Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 39 of 47
 As to SD NGSC:                           Shantal Der Boghosian
                                          Environmental Remediation Project Manager
                                          Corporate Environmental Remediation
                                          Northrop Grumman Corporation/Enterprise Services
                                          One Space Park
                                          Redondo Beach, CA 90278
                                          Mail Stop: NGC CER – XE6D21
                                          Northrop Grumman Corporation/Enterprise Services
                                          Office: 310-332-7612
                                          Mobile: 424-397-7614
                                          Email: shantal.derboghosian@ngc.com

                         XXI. RETENTION OF JURISDICTION
        92.     This Court retains jurisdiction over both the subject matter of this CD and SDs for
the duration of the performance of the terms and provisions of this CD for the purpose of
enabling any of the Parties to apply to the Court at any time for such further order, direction, and
relief as may be necessary or appropriate for the construction or modification of this CD, or to
effectuate or enforce compliance with its terms, or to resolve disputes in accordance with
Section XIII (Dispute Resolution).
                                     XXII. APPENDICES
       93.      The following appendices are attached to and incorporated into this CD:
                “Appendix A” is the 1988 ROD.
                “Appendix B” is the ROD Am. No. 2.
                “Appendix C” is the SOW.
                “Appendix D” is the description and/or map of the Site.
                “Appendix E” is the draft form of Proprietary Controls.


                               XXIII.         MODIFICATION
        94.    Except as provided in ¶ 13 (Modification of SOW or Related Deliverables),
material modifications to this CD, including the SOW, shall be in writing, signed by the United
States and SDs, and shall be effective upon approval by the Court. Except as provided in ¶ 13,
non-material modifications to this CD, including the SOW, shall be in writing and shall be
effective when signed by duly authorized representatives of the United States and SDs. A
modification to the SOW shall be considered material if it implements a ROD Am. No. 2
amendment that fundamentally alters the basic features of the selected remedy within the
meaning of 40 C.F.R. § 300.435(c)(2)(ii). Before providing its approval to any modification to
the SOW, the United States will provide the State with a reasonable opportunity to review and
comment on the proposed modification.

                                                38

             Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 40 of 47
       95.     Nothing in this CD shall be deemed to alter the Court’s power to enforce,
supervise, or approve modifications to this CD.
    XXIV.           LODGING AND OPPORTUNITY FOR PUBLIC COMMENT
        96.     This CD shall be lodged with the Court for at least 30 days for public notice and
comment in accordance with Section 122(d)(2) of CERCLA, 42 U.S.C. § 9622(d)(2), and
28 C.F.R. § 50.7. The United States reserves the right to withdraw or withhold its consent if the
comments regarding the CD disclose facts or considerations that indicate that the CD is
inappropriate, improper, or inadequate. SDs consent to the entry of this CD without further
notice.
       97.      If for any reason the Court should decline to approve this CD in the form
presented, this agreement is voidable at the sole discretion of any Party and the terms of the
agreement may not be used as evidence in any litigation between the Parties.
                             XXV. SIGNATORIES/SERVICE
        98.     Each undersigned representative of a SD and the Assistant Attorney General for
the Environment and Natural Resources Division of the Department of Justice certifies that he or
she is fully authorized to enter into the terms and conditions of this CD and to execute and
legally bind such Party to this document.
       99.     Each SD agrees not to oppose entry of this CD by this Court or to challenge any
provision of this CD unless the United States has notified SDs in writing that it no longer
supports entry of the CD.
        100. Each SD shall identify, on the attached signature page, the name, address,
telephone number, and email of an agent who is authorized to accept service of process on behalf
of that Party with respect to all matters arising under or relating to this CD. SDs agree to accept
service by mail and/or by email, with attachments larger than 6MB broken into separate emails,
and to waive the formal service requirements set forth in Rule 4 of the Federal Rules of Civil
Procedure and any applicable local rules of this Court, including, but not limited to, service of a
summons. SDs need not file an answer to the complaint in this action unless or until the Court
expressly declines to enter this CD.
                             XXVI.           FINAL JUDGMENT
        101. This CD and its appendices constitute the final, complete, and exclusive
agreement and understanding among the Parties regarding the settlement embodied in the CD.
The Parties acknowledge that there are no representations, agreements, or understandings
relating to the settlement other than those expressly contained in this CD.
      102. Upon entry of this CD by the Court, this CD shall constitute a final judgment
between and among the United States and SDs. The Court enters this judgment as a final
judgment under Fed. R. Civ. P. 54 and 58.




                                                39

           Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 41 of 47
SO ORDERED THIS __ DAY OF _______, 20__.


                             ___________________________________
                             United States District Judge




                                     40

        Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 42 of 47
              Signature Page for CD regarding the Chemtronics Superfund Site




                                  FOR THE UNITED STATES OF AMERICA:


___________                       ___________________________
                                  ____________________________________
Dated                             ELLEN M. MAHAN
                                  Deputy Section Chief
                                  Environmental Enforcement Section
                                  Environment and Natural Resources Division


 9/24/2020
___________                         /s/ Rachael Amy Kamons
                                  ____________________________________
Dated                             Rachael Amy Kamons
                                  Senior Counsel
                                  U.S. Department of Justice
                                  Environment and Natural Resources Division
                                  Environmental Enforcement Section
                                  P.O. Box 7611
                                  Washington, D.C. 20044-7611




                                           41

        Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 43 of 47
              Signature Page for CD regarding the Chemtronics Superfund Site




                                  FOR THE UNITED STATES OF AMERICA (cont’d):


                                  R. ANDREW MURRAY
                                  United States Attorney
                                  Western District of North Carolina


 9/24/2020
___________                        /s/ Gill P. Beck
                                  ____________________________________
Dated                             GILL P. BECK
                                  Assistant United States Attorney
                                  N.C. State Bar No. 13175
                                  Room 233, U.S. Courthouse
                                  100 Otis Street
                                  Asheville, North Carolina 28801
                                  Phone: (828) 271-4661
                                  Fax: (828) 271-4327
                                  Email: Gill.Beck@usdoj.gov




                                           42

        Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 44 of 47
Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 45 of 47
               Signature Page for CD regarding the Chemtronics Superfund Site




                                    FOR CHEMTRONICS, INC.:



Dated                               Timothy Mceon
                                    Vice President and Treasurer
                                    Chemtronics, Inc.
                                    3000 N. Sam Houston Pkwy E.
                                    Houston, TX 77032
                                    Email: Timothy.McKeon@Halliburton.com
                                    Office: 281-871-4000


Agents Authorized to Accept Service on Behalf of Chemtronics, Inc.:

David Martin
Sr. Counsel, Litigation and HSE Law Practice Groups
Halliburton Energy Services, Inc.
3000 N Sam Houston Pkwy E
Houston, TX 77032-3319
Email: david.martin@halliburton.com
Office: 281-871-4096
Mobile: 713-822-4046

Robert D. Fox, Esquire
Manko, Gold, Katcher & Fox, LLP
401 City Avenue - Suite 901
Bala Cynwyd, PA 19004
Email: rfox@mankogold.com
Office: 484-430-2312
Mobile: 610-585-0438




                                              44




          Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 46 of 47
                  Signature Page for CD regarding the Chemtronics Superfiind Site




                                      FOR NORTHROP GRUMMAN SYSTEMS CORP.:




                                      President, Enterprise Services
                                      Northrop Grumman Systems Corporation
                                      2980 Fairview Park Drive
                                      F ails Church, VA 20042




    Agents Authorized to Accept Service on Behalf of Northrop Grumman Systems Corp.:

   Gabriel Calvo
   Corporate Counsel
   Northrop Grumman Corporation
   2980 Fairview Park Drive
   Falls Church, VA 20042
   GabneLCalvo@ngc.com

    Robert D. Mowrey
    Kazmarek Mowrey Cloud Laseter LLP
    1230 Peachtree Street, NE
    Atlanta, GA 30309
    bmowrey@kmcllaw.com




                                                45




Case 1:20-cv-00272 Document 2-1 Filed 09/29/20 Page 47 of 47
